DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed January 21, 2021, has been received and entered.
	Claims 1-55, 58, 59, 63, 64, and 70 are canceled.
	Claims 56, 57, 60-62, 65-69, 71, and 72 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 56, 57, 60-62, 65-69, 71, and 72, in the reply filed on January 21, 2021, is acknowledged.
Claims 56, 57, 60-62, 65-69, 71, and 71 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69 and 72 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 69 is rendered indefinite by the recitation “the plant oil.”  Parent claim 68 encompasses one embodiment of one plant oil, and another embodiment of more than one plant 
Claim 72 is rendered indefinite by the recitation “said pesticide” in line 2.  Parent claim 71 recites “at least one pesticide.”  The recitation “at least one pesticide” encompasses the embodiment of a plurality of pesticides.  For that embodiment, it is unclear which one of the plurality of pesticides is “said pesticide” of claim 72.  Moreover, it is unclear whether only one, some, or all of the plurality of pesticides of that embodiment must meet the limitation of claim 72.  

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 56, 57, 60-62, 65, 68, 69, 71, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (WO 96/39844) in view of Joshi (US 5,961,687. Listed on IDS filed 4/29/19), and in light of Brieva (US 6,214,329. Listed on IDS filed 4/29/19), Ashourian (US 2015/0335047), and Shawcross (US 6,454,845. Listed on IDS filed 4/29/19).
Johnson discloses in their claim 21 an oil-in-water emulsion for applying living microbes to an aerial plant surface comprising a live microbe, an oil, and water.  The microbes useful in the Johnson invention can be bacteria, and the microbes are able to “infect” or “colonize” the plant in such a way that the microbes remain viable and are able to carry out the biological processes which make them desirable horticultural tools (page 4, lines 5-8).  According to Brieva, an oil-in-water emulsion is drawn to an emulsion composition in which the non-aqueous phase forms the dispersed phase and the aqueous phase is the continuous phase (column 2, lines 39-41; column 8, lines 54-56).  As evidenced by Ashourian, it is known in the art that oils and water are generally immiscible due to the polar nature of water and the non-polar nature of oils (page 8, paragraph [0113]).  Therefore, the oil-in-water emulsion of Johnson reads on an emulsion comprising a continuous phase (the water) comprising an aqueous liquid, a dispersed phase comprising a non-aqueous liquid (the oil) that is immiscible or only partially miscible in the continuous phase, and a live microbe (e.g. bacteria).  
In their invention, Johnson discloses that desirable microbes are applied to aerial portions (areas above ground) of plants as a suspension in an emulsified mixture of at least one hydrophobic oil and water (page 4, lines 9-12).  See the preamble of claim 21 of Johnson, as well 
In sum, Johnson is comparable to the claimed invention in that Johnson discloses a plant or plant part, wherein the plant or plant part is at least partially coated with an emulsion comprising a continuous phase (water) comprising an aqueous liquid, a dispersed phase comprising a non-aqueous liquid (oil) that is immiscible or only partially miscible in the continuous phase, and a culture of a live microbe (e.g. bacteria) wherein said live microbe is present in said emulsion.

Johnson differs from the claimed invention in that Johnson does not expressly disclose that the culture of a live microbe (e.g. bacteria) is a mono-culture or co-culture of an exogenous Methylobacterium wherein said Methylobacterium is present in said emulsion at a titer of at least 5 x 107 colony-forming units per ml. 
Joshi teaches a method for treating plants by spraying plants with Pink Pigmented Facultative Methylotroph (PPFM) either alone or in combination with methanol during growth (column 1, lines 12-15).  One object of the invention is to increase plant productivity (growth and yield) by applying a PPFM to a plant (column 2, lines 42-44).  The inventors of Joshi have Methylobacterium spp. (column 3, lines 14-16).  PPFMs isolated from soybean most closely resemble Methylobacterium mesophilicum, while isolates from other plant groups include such members as Methylobacterium organophilum and Methylobacterium extorquens (column 3, lines 19-22).  In a preferred embodiment, the PPFM that is used in the invention of Joshi is at least one PPFM selected from the group consisting of M. mesophilicum, M. organophilum, and M. extorquens (column 3, lines 27-29).  See also claims 1 and 3 of Joshi; claim 3 of Joshi includes the embodiment of mixtures of these Methylobacterium species.  Joshi states, “It should be understood that both naturally occurring, mutagenized and recombinantly obtained bacterial can be used” (column 3, lines 24-26).
Joshi teaches that the PPFMs can be applied onto plant foliage or plant seeds (column 3, line 31).  In a first embodiment, the PPFMs are applied to a plant at least once during R1-R8 of growth, and for that embodiment, viable PPFMs should be present in an amount effective to increase the productivity (either yield or growth) of the plant by at least 1%, and most preferably at least 5%, compared with an untreated plant (column 3, lines 37-40 and 43-46).  Preferably for that embodiment, bacterial concentration of 105 to 1010 bacterial cells/ml is considered a desirable range, although optimum values for specific plants and bacteria may be empirically determined (column 3, lines 47-50).
In a second embodiment, PPFMs can be applied to plant seeds, and the application of PPFMs to plant seeds can consist of coating seeds using known coating procedures (column 3, lines 51-53).  Viable PPFMs should be present in the coated seeds in an amount effective to increase the germinability of a seed lot by at least 0.5%, and most preferably at least 5%, compared with an uncoated seed lot (column 4, lines 1-4 and 9-12).  In preferred coatings, 5 to 1010 bacterial cells/ml is considered a desirable range, although optimum values for specific seeds and bacteria may be empirically determined (column 4, lines 12-15).
Before the effective filing date of the claimed invention, it would have been obvious to substitute the live microbe (e.g. bacteria) of the oil-in-water emulsion of the treated plant of Johnson with Pink Pigmented Facultative Methylotroph (PPFM) selected from the group consisting of Methylobacterium mesophilicum, Methylobacterium organophilum, Methylobacterium extorquens, and mixtures thereof, including naturally occurring, mutagenized, and recombinantly obtained bacterial cells of these PPFM as disclosed by Joshi, for the predictable result of colonizing the aerial plant surfaces of the plant with these PPFM to obtain the effect of modulating plant growth or development as sought by Johnson (abstract; page 4, lines 9-10; claim 35 of Johnson).  It would have been a matter of simple substitution of one known desirable microbe that is a microbial plant growth-regulating agent (see page 4, lines 9-10 of Johnson) for another; the Methylobacterium of Joshi are directed to microbes that can be applied to plants and are desirable for application to plants since they have the ability to increase plant productivity (growth and yield), and thus they are microbes possessing characteristics sought for the live microbes of the Johnson invention.  There would have been a reasonable expectation that any one or mixtures thereof of the Methylobacterium of Joshi (naturally occurring, mutagenized, or recombinantly obtained) would have colonized the aerial plant surfaces of the plant when provided in the oil-in-water emulsion applied to the plant and would have resulted in modulating plant growth or development, since Johnson teaches that the microbes useful for their invention can be bacteria, and since Joshi teaches that their Methylobacterium can be applied to plants to increase plant productivity (growth and yield).  
Methylobacterium of Joshi (M. mesophilicum, M. organophilum, M. extorquens, including naturally occurring, mutagenized, and recombinantly obtained bacterial cells of these species) at a concentration of 105 to 1010 colony-forming units per ml of the oil-in-water emulsion that is applied to the plant when practicing the invention of Johnson.  It would have been obvious to have included this concentration of Methylobacterium in the oil-in-water emulsion of Johnson since Joshi teaches that a bacterial concentration of 105 to 1010 bacterial cells/ml (which can be correlated to 105 to 1010 cfu/ml if each bacterial cell corresponds to a colony forming unit) is considered a desirable range when their PPFMs (the Methylobacterium) are applied to plant foliage or plant seeds for the purpose of increasing productivity of plants.  As pointed out in Joshi, the optimum values for bacterial concentration for specific plants, plant seeds, and bacteria may be empirically determined (column 3, lines 47-50; column 4, lines 12-15).  Therefore, it would have been a matter of routine optimization to have adjusted the bacterial cell concentration within the range of 105 to 1010 cfu/ml of the oil-in-water emulsion when practicing the invention rendered obvious by Johnson in view of Joshi; this range overlaps with the range of ‘at least 5 x 107 colony-forming units per ml’ of instant claim 56.
Depending on the Methylobacterium species and the plant that is treated with the oil-in-water emulsion, the Methylobacterium of the invention rendered obvious by Johnson in view of Joshi is an ‘exogenous Methylobacterium.’  If the Methylobacterium is not obtained from the plant that is treated, then the Methylobacterium reads on an ‘exogenous Methylobacterium.’  For instance, if the M. mesophilicum is isolated from soybean (see column 3, lines 19-20 of Joshi), then its inclusion in the oil-in-water emulsion applied to plants other than soybean (e.g. Zinnias M. mesophilicum is an ‘exogenous Methylobacterium.’  Additionally, mutagenized and recombinantly obtained bacterial cells of the Methylobacterium of the invention rendered obvious by Johnson in view of Joshi read on ‘exogenous Methylobacterium.’  Therefore, Johnson in view of Joshi render obvious instant claim 56 (embodiment of a single Methylobacterium species reads on a ‘mono-culture’; embodiment of a mixture of any combination of the Methylobacterium species reads on a ‘co-culture’).
Regarding instant claim 57, it is noted that this limitation is directed to a product-by-process.  Though Johnson in view of Joshi do not explicitly disclose that the live microbe is grown in the oil-in-water emulsion, the Methylobacterium present in the oil-in-water emulsion would appear to be structurally the same as Methylobacterium grown in the oil-in-water emulsion since both are directed to live Methylobacterium.  As pointed out in MPEP 2113(I), “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’”  Therefore, instant claim 57 is rendered obvious.
Regarding instant claims 60 and 68, Johnson teaches that the oil used in their invention is a hydrophobic liquid oil, and the hydrophobic oil which can be used in their compositions and methods include, but are not limited to, paraffinic oils, vegetable- and animal-based oils (triglycerides), and derivatives thereof such as methyl esters of fatty acids (page 2, lines 28-32).  As evidenced by Shawcross, vegetable oil and natural oil are water-immiscible organic solvents 
Regarding instant claim 69, Example 1 of Johnson uses various oils for their invention, including crude corn oil (Table 1 on page 6).  Thus Johnson teaches the embodiment in which the vegetable oil (meeting the limitations of instant claims 60 and 68) is a corn oil.  Therefore, instant claim 69 is rendered obvious.
Regarding instant claim 61, as discussed above, Johnson in view of Joshi render obvious a treated plant in which the oil-in-water emulsion on the plant comprises PPFM selected from the group consisting of Methylobacterium mesophilicum, Methylobacterium organophilum, Methylobacterium extorquens, and mixtures thereof, as the live microbe.  Thus the live microbe of the oil-in-water emulsion on the plant does not comprise bacteria other than the exogenous Methylobacterium.  Therefore, the emulsion is essentially free of contaminating microorganisms, rendering obvious instant claim 61.
Regarding instant claims 62, 71, and 72, Johnson lists microbial agents that can be used in their invention, which include various microorganisms such as Bacillus sp. and Pseudomonas sp. (page 3, lines 3-7).  The microbes include bioherbicides, biofungicides, bioinsecticides, and microbial plant growth-regulating agents (page 4, lines 9-10).  Examples of the live microbe used in their invention include pesticidal bacteria such as Bacillus thuringiensis (page 4, lines 26-27).  Johnson also teaches Pseudomonas syringae pv tagetis used in Example 1 (page 4, lines 8-9; P. fumosoreus used as a pesticidal fungus which controls whiteflies (page 5, lines 23-24).
Before the effective filing date of the claimed invention, it would have been obvious to have further included in the oil-in-water emulsion of the treated plant rendered obvious by Johnson and Joshi (plant comprising oil-in-water emulsion applied thereon, wherein the emulsion comprises Methylobacterium; this treated plant renders obvious instant claim 56) any of the microbes disclosed by Johnson as suitable for their invention, including any one of B. thuringiensis, Pseudomonas syringae pv tagetis, and P. fumosoreus.  This would have been obvious since Johnson teaches that their emulsion can comprise “live microbes” (claim 1 of Johnson), and it is prima facie obvious to combine multiple microbes each of which is taught by the prior art (Johnson teaches various microbes suitable for their invention, Joshi teaches Methylobacterium) to be useful for the same purpose of being applied to plants for beneficial effects on said plants, in order to form a composition useful for that very same purpose.  See MPEP 2144.06(I).  These other microbes (any one of B. thuringiensis, Pseudomonas syringae pv tagetis, and P. fumosoreus) read on ‘one or more microorganisms of pre-determined identity other than Methylobacterium.’  Therefore, instant claim 62 is rendered obvious.  The microbes Bacillus thuringiensis and P. fumosoreus read on pesticides, and P. fumosoreus reads on an insecticide (since it controls an insect, whiteflies).  Since P. fumosoreus is disclosed as having activity against a specific insect without any disclosure of any effect on bacteria, then the skilled artisan would not have expected it to substantially inhibit growth on bacteria, including Methylobacterium.  Therefore, instant claims 71 (Bacillus thuringiensis and P. fumosoreus each read on a pesticide) and 72 (P. fumosoreus reads on an insecticide that does not substantially inhibit growth of the Methylobacterium) are rendered obvious.

A holding of obviousness is clearly required.

Claims 66 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Joshi, Brieva, Ashourian, and Shawcross as applied to claims 56, 57, 60-62, 65, 68, 69, 71, and 72 above, and further in view of Hantula (WO 2004/107860).
As discussed above, Johnson in view of Joshi (in light of Brieva, Ashourian, and Shawcross, cited as evidence) renders obvious claims 56, 57, 60-62, 65, 68, 69, 71, and 72.  The references differ from claim 66 in that they do not expressly disclose that the oil (reading on the ‘non-aqueous liquid’) comprises an alcohol, an aldehyde, a ketone, a fatty acid, a phospholipid, or any combination thereof.  The references further differ from claim 67 in that they do not expressly disclose that the alcohol is selected from the group consisting of aliphatic alcohols containing at least 5 carbons and sterols.  
Hantula discloses a liquid sprayable leaf fertilizer composition which contains a growth-promoting, long-chained, substantially water-insoluble carbon compound in a liquid carrier substance (abstract).  The carbon compound can be an aliphatic alcohol (abstract; page 1, lines 1-5), and in one example the carbon compound is 1-triacontanol which is a 30-carbon aliphatic alcohol (page 1, lines 23-25; abstract).  The triacontanol is dissolved in oil such as a vegetable 
Before the effective filing date of the claimed invention, it would have been obvious to have included 1-triacontanol (a 30-carbon aliphatic alcohol reading on an aliphatic alcohol containing at least 5 carbons) in the oil (specifically vegetable oil taught in Johnson; see rejection under 35 U.S.C. 103 of claim 60 above) of the oil-in-water emulsion of the treated plant rendered obvious by Johnson in view of Joshi (in light of Brieva, Ashourian, and Shawcross, cited as evidence).  One of ordinary skill in the art would have been motivated to include 1-triacontanol in the oil (vegetable oil) of the oil-in-water emulsion since 1-triacontanol is a growth-promoting agent that serves as a leaf fertilizer and thus has beneficial effects on the plant which would have been sought by Johnson in view of Joshi.  There would have been a reasonable expectation of delivering 1-triacontanol to the plant by its inclusion in the oil (vegetable oil) of the oil-in-water emulsion since Hantula taught including 1-triacontanol in oil (such as vegetable oil) for an oil-in-water emulsion which is used as a leaf fertilizer; an oil-in-water emulsion is disclosed in Johnson.  Therefore, instant claims 66 (alcohol) and 67 (aliphatic alcohol containing at least 5 carbons) are rendered obvious.
A holding of obviousness is clearly required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 56, 57, 60-62, 65-69, 71, and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,111,438 in view of Johnson (WO 96/39844) and Hantula (WO 2004/107860), in light of Brieva (US 6,214,329. Listed on IDS filed 4/29/19), Ashourian (US 2015/0335047), and Shawcross (US 6,454,845. Listed on IDS filed 4/29/19).
Independent claims 1, 7, and 13 of `438 recite methods for improving fruit production comprising applying a composition comprising Methylobacterium to a fruit bearing plant (claim 1 of `438), a seed of a fruit bearing plant (claim 7 of `438), or a plant, a part thereof, or a seed in a listed fruit (claim 13 of `438).  Since the composition comprising Methylobacterium is applied to the plant/seed/plant part, then the plant/seed/plant part is at least partially coated with said composition.  Additionally, claims 6 and 12 of `438 recite that the composition coats or partially coats the plant/plant part/seed.  Though the claims of `438 are directed to a method, the claims of `438 set forth the resulting product which reads on a plant or plant part (seed reads on a plant part) at least partially coated with a composition comprising Methylobacterium, which is comparable to the instant claims.  Independent claims 1, 7, and 13 of `438 recite specific Methylobacterium strains, but these Methylobacterium strains still read on the genus of Methylobacterium.  Additionally, claims 8 and 13 of `438 recite the embodiment that the composition comprising Methylobacterium comprises a titer of about 1x106 CFU/ml to about 1x1011 CFU/ml for a composition comprising an emulsion having the Methylobacterium grown therein.  It would have been obvious to apply this limitation to the other claims of `438.  The titer range overlaps with the claimed titer range of ‘at least 5 x 107 colony-forming units per ml’ of instant claim 56.  Therefore, the claims of `438 are comparable to the instant claims in that they set forth a plant or plant part wherein the plant or plant part is at least partially coated with an Methylobacterium, wherein said Methylobacterium is present in said emulsion at a titer that reads on the range of instant claim 56.
The claims of `438 differ from the instant claims in that they do not recite that the emulsion comprises a continuous phase comprising an aqueous liquid and a dispersed phase comprising a non-aqueous liquid that is immiscible or only partially miscible in the continuous phase.
Johnson discloses in their claim 21 an oil-in-water emulsion for applying living microbes to an aerial plant surface comprising a live microbe, an oil, and water.  The microbes useful in the Johnson invention can be bacteria, and the microbes are able to “infect” or “colonize” the plant in such a way that the microbes remain viable and are able to carry out the biological processes which make them desirable horticultural tools (page 4, lines 5-8).  According to Brieva, an oil-in-water emulsion is drawn to an emulsion composition in which the non-aqueous phase forms the dispersed phase and the aqueous phase is the continuous phase (column 2, lines 39-41; column 8, lines 54-56).  As evidenced by Ashourian, it is known in the art that oils and water are generally immiscible due to the polar nature of water and the non-polar nature of oils (page 8, paragraph [0113]).  Therefore, the oil-in-water emulsion of Johnson reads on an emulsion comprising a continuous phase (the water) comprising an aqueous liquid, a dispersed phase comprising a non-aqueous liquid (the oil) that is immiscible or only partially miscible in the continuous phase, and a live microbe (e.g. bacteria).  
It would have been obvious to have substituted the emulsion of the claims of `438 with an oil-in-water emulsion as taught by Johnson since the oil-in-water emulsion of Johnson is suitable for applying live microbes, including bacteria which Methylobacterium is directed to, to aerial Methylobacterium and no other microorganism is recited, then it is obvious that the emulsion is essentially free of contaminating microorganisms).
Regarding instant claims 60, 68, and 69, Johnson teaches that the oil used in their invention is a hydrophobic liquid oil, and the hydrophobic oil which can be used in their compositions and methods include, but are not limited to, paraffinic oils, vegetable- and animal-based oils (triglycerides), and derivatives thereof such as methyl esters of fatty acids (page 2, lines 28-32).  In Example 1 of Johnson, crude corn oil is used (Table 1 on page 6).  As evidenced by Shawcross, vegetable oil and natural oil are water-immiscible organic solvents (column 7, lines 15 and 37-38) and n-pentanol is a water-miscible organic solvent (column 6, lines 7 and 10).  Since n-pentanol is water-miscible whereas vegetable oil is water-immiscible, then vegetable oil necessarily has a miscibility in water that is less than that of n-pentanol at 25°C.  In using the oil-in-water emulsion of Johnson in the products set forth by the claims of `438, then the limitations regarding the oil (vegetable oil, specifically a corn oil) in Johnson are incorporated into the claims of `438.  Therefore, the claims of `438 in view of Johnson (in light of Brieva, Ashourian, and Shawcross, cited as evidence) read on instant claims 60 (at least for the embodiment of the oil, directed to the ‘non-aqueous liquid,’ being vegetable oil), 68 (vegetable oil reads on plant oil), and 69 (corn oil). 
Regarding instant claims 62, 71, and 72, Johnson lists microbial agents that can be used in their invention, which include various microorganisms such as Bacillus sp. and Pseudomonas sp. (page 3, lines 3-7).  The microbes include bioherbicides, biofungicides, bioinsecticides, and microbial plant growth-regulating agents (page 4, lines 9-10).  Examples of the live microbe used Bacillus thuringiensis (page 4, lines 26-27).  Johnson also teaches Pseudomonas syringae pv tagetis used in Example 1 (page 4, lines 8-9; page 6, lines 2-3).  Another example disclosed by Johnson is P. fumosoreus used as a pesticidal fungus which controls whiteflies (page 5, lines 23-24).  In the oil-in-water emulsion of the claims of `438 in view of Johnson, it would have been obvious to have further included any of the microbes disclosed by Johnson as suitable for their invention, including any one of B. thuringiensis, Pseudomonas syringae pv tagetis, and P. fumosoreus, since they have beneficial effects on plants when applied to the plants (herbicidal, fungicidal, insecticidal, plant growth-regulating).  It is prima facie obvious to combine multiple microbes each of which is taught by the prior art (the claims of `438 recite Methylobacterium, Johnson teaches various microbes suitable for their invention) to be useful for the same purpose of being applied to plants for beneficial effects on said plants, in order to form a composition useful for that very same purpose.  See MPEP 2144.06(I).  These other microbes (any one of B. thuringiensis, Pseudomonas syringae pv tagetis, and P. fumosoreus) read on ‘one or more microorganisms of pre-determined identity other than Methylobacterium.’  Therefore, the claims of `438 in view of Johnson read on instant claim 62.  The microbes Bacillus thuringiensis and P. fumosoreus read on pesticides, and P. fumosoreus reads on an insecticide (since it controls an insect, whiteflies).  Since P. fumosoreus is disclosed as having activity against a specific insect without any disclosure of any effect on bacteria, then the skilled artisan would not have expected it to substantially inhibit growth on bacteria, including Methylobacterium.  Therefore, the claims of `438 in view of Johnson read on instant claims 71 (Bacillus thuringiensis and P. fumosoreus each read on a pesticide) and 72 (P. fumosoreus reads on an insecticide that does not substantially inhibit growth of the Methylobacterium).
Methylobacterium also comprises an agriculturally acceptable adjuvant, excipient, or combination thereof.
Regarding instant claims 66 and 67, Hantula discloses a liquid sprayable leaf fertilizer composition which contains a growth-promoting, long-chained, substantially water-insoluble carbon compound in a liquid carrier substance (abstract).  The carbon compound can be an aliphatic alcohol (abstract; page 1, lines 1-5), and in one example the carbon compound is 1-triacontanol which is a 30-carbon aliphatic alcohol (page 1, lines 23-25; abstract).  The triacontanol is dissolved in oil such as a vegetable oil, and emulgators are added into the oil to make an oil-in-water emulsion for distribution on the leaves of plants (page 3, lines 16-23).  For the oil-in-emulsion of the claims of `438 in view of Johnson, it would have been obvious to have included 1-triacontanol (a 30-carbon aliphatic alcohol reading on an aliphatic alcohol containing at least 5 carbons) in the oil (specifically vegetable oil) of the oil-in-water emulsion since 1-triacontanol is a growth-promoting agent that serves as a leaf fertilizer and thus has beneficial effects on the plant which would have been sought.  Therefore, the claims of `438 in view of Johnson and Hantula read on instant claims 66 and 67.

Claims 56, 57, 60-62, 65-69, 71, and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,450,556 in view of Johnson (WO 96/39844) and Hantula (WO 2004/107860), in light of Brieva (US 6,214,329. Listed on IDS filed 4/29/19), Ashourian (US 2015/0335047), and Shawcross (US 6,454,845. Listed on IDS filed 4/29/19).
Methylobacterium comprising applying to said plant or plant part a composition comprising a fermentation product comprising a solid substance wherein a mono-culture or co-culture of Methylobacterium is adhered thereto, wherein the fermentation product is essentially free of contaminating microorganisms other than the Methylobacterium, wherein one embodiment of the composition has a Methylobacterium titer of at least 5x108 colony-forming units per ml to about 6 x 1010 colony-forming units per ml of said composition for a fermentation broth.  Since the composition comprising Methylobacterium is applied to the plant or plant part, then the plant or plant part is at least partially coated with said composition.  Though the claims of `556 are directed to a method, the claims of `556 set forth the resulting product which reads on a plant or plant part at least partially coated with a composition comprising Methylobacterium, wherein the composition has a Methylobacterium titer of at least 5x108 colony-forming units per ml to about 6 x 1010 colony-forming units per ml of said composition for a fermentation broth; thus they set forth a product comparable to the instant claims.  Additionally, claim 3 of `556 recites the embodiment in which the composition is an emulsion.  It would have been obvious to apply this limitation to the other claims of `556.  The titer range recited in independent claim 1 of `556 overlaps with the claimed titer range of ‘at least 5 x 107 colony-forming units per ml’ of instant claim 56.  Therefore, the claims of `556 are comparable to the instant claims in that they set forth a plant or plant part wherein the plant or plant part is at least partially coated with an emulsion comprising a mono-culture or co-culture of an exogenous Methylobacterium, wherein said Methylobacterium is present in said emulsion at a titer that reads on the range of instant claim 56.
The claims of `556 differ from the instant claims in that they do not recite that the emulsion comprises a continuous phase comprising an aqueous liquid and a dispersed phase 
Johnson discloses in their claim 21 an oil-in-water emulsion for applying living microbes to an aerial plant surface comprising a live microbe, an oil, and water.  The microbes useful in the Johnson invention can be bacteria, and the microbes are able to “infect” or “colonize” the plant in such a way that the microbes remain viable and are able to carry out the biological processes which make them desirable horticultural tools (page 4, lines 5-8).  According to Brieva, an oil-in-water emulsion is drawn to an emulsion composition in which the non-aqueous phase forms the dispersed phase and the aqueous phase is the continuous phase (column 2, lines 39-41; column 8, lines 54-56).  As evidenced by Ashourian, it is known in the art that oils and water are generally immiscible due to the polar nature of water and the non-polar nature of oils (page 8, paragraph [0113]).  Therefore, the oil-in-water emulsion of Johnson reads on an emulsion comprising a continuous phase (the water) comprising an aqueous liquid, a dispersed phase comprising a non-aqueous liquid (the oil) that is immiscible or only partially miscible in the continuous phase, and a live microbe (e.g. bacteria).  
It would have been obvious to have substituted the emulsion of the claims of `556 with an oil-in-water emulsion as taught by Johnson since the oil-in-water emulsion of Johnson is suitable for applying live microbes, including bacteria which Methylobacterium is directed to, to aerial plant surfaces.  Therefore, the claims of `556 in view of Johnson (in light of Brieva and Ashourian, cited as evidence) read on instant claims 56, 57, and 61.
Regarding instant claims 60, 68, and 69, Johnson teaches that the oil used in their invention is a hydrophobic liquid oil, and the hydrophobic oil which can be used in their compositions and methods include, but are not limited to, paraffinic oils, vegetable- and animal-
Regarding instant claim 62, Johnson lists microbial agents that can be used in their invention, which include various microorganisms such as Bacillus sp. and Pseudomonas sp. (page 3, lines 3-7).  The microbes include bioherbicides, biofungicides, bioinsecticides, and microbial plant growth-regulating agents (page 4, lines 9-10).  Examples of the live microbe used in their invention include pesticidal bacteria such as Bacillus thuringiensis (page 4, lines 26-27).  Johnson also teaches Pseudomonas syringae pv tagetis used in Example 1 (page 4, lines 8-9; page 6, lines 2-3).  Another example disclosed by Johnson is P. fumosoreus used as a pesticidal fungus which controls whiteflies (page 5, lines 23-24).  In the oil-in-water emulsion of the claims of `556 in view of Johnson, it would have been obvious to have further included any of the microbes disclosed by Johnson as suitable for their invention, including any one of B. thuringiensis, Pseudomonas syringae pv tagetis, and P. fumosoreus, since they have beneficial prima facie obvious to combine multiple microbes each of which is taught by the prior art (the claims of `556 recite Methylobacterium, Johnson teaches various microbes suitable for their invention) to be useful for the same purpose of being applied to plants, in order to form a composition useful for that very same purpose.  See MPEP 2144.06(I).  These other microbes (any one of B. thuringiensis, Pseudomonas syringae pv tagetis, and P. fumosoreus) read on ‘one or more microorganisms of pre-determined identity other than Methylobacterium.’  Therefore, the claims of `556 in view of Johnson read on instant claim 62.  
Regarding instant claim 65, claim 2 of `556 recites that the composition comprising Methylobacterium further comprises at least one of an agriculturally acceptable adjuvant or an agriculturally acceptable excipient.  Claims 15-17 of `556 recite that the composition comprises an agriculturally acceptable adjuvant, with specific limitations regarding the agriculturally acceptable adjuvant.  These claims of `556 in view of Johnson read on instant claim 65.
Regarding instant claims 66 and 67, Hantula discloses a liquid sprayable leaf fertilizer composition which contains a growth-promoting, long-chained, substantially water-insoluble carbon compound in a liquid carrier substance (abstract).  The carbon compound can be an aliphatic alcohol (abstract; page 1, lines 1-5), and in one example the carbon compound is 1-triacontanol which is a 30-carbon aliphatic alcohol (page 1, lines 23-25; abstract).  The triacontanol is dissolved in oil such as a vegetable oil, and emulgators are added into the oil to make an oil-in-water emulsion for distribution on the leaves of plants (page 3, lines 16-23).  For the oil-in-emulsion of the claims of `556 in view of Johnson, it would have been obvious to have included 1-triacontanol (a 30-carbon aliphatic alcohol reading on an aliphatic alcohol containing at least 5 carbons) in the oil (specifically vegetable oil) of the oil-in-water emulsion since 1-
Regarding instant claims 71 and 72, claims 19 and 20 of `556 are directed to the limitations of instant claims 71 and 72, respectively.

Claims 56, 57, 60-62, 65-69, 71, and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21, 23, and 24 of U.S. Patent No. 10,716,307 in view of Johnson (WO 96/39844) and Hantula (WO 2004/107860), in light of Brieva (US 6,214,329. Listed on IDS filed 4/29/19), Ashourian (US 2015/0335047), and Shawcross (US 6,454,845. Listed on IDS filed 4/29/19).
Independent claim 1 of `307 recites a plant or plant part that is at least partially coated with a Methylobacterium-containing composition wherein said composition encompasses the embodiment of the composition comprising an emulsion with Methylobacterium grown therein.  Independent claim 1 of `307 recites specific Methylobacterium strains, but these Methylobacterium strains still read on the genus of Methylobacterium.  Additionally, claim 21 of `307 recites that the composition is in liquid form and comprises the Methylobacterium at a titer of about 1x106 CFU/mL to about 1x1012 CFU/mL.  It would have been obvious to apply this limitation to the other claims of `307.  The titer range recited in claim 21 of `307 overlaps with the claimed titer range of ‘at least 5 x 107 colony-forming units per ml’ of instant claim 56.  Therefore, the claims of `307 (all incorporating claim 21 of `307) are comparable to the instant claims in that they set forth a plant or plant part wherein the plant or plant part is at least partially coated with an emulsion comprising a mono-culture or co-culture (necessarily must be one or the Methylobacterium, wherein said Methylobacterium is present in said emulsion at a titer that reads on the range of instant claim 56.
The claims of `307 differ from the instant claims in that they do not recite that the emulsion comprises a continuous phase comprising an aqueous liquid and a dispersed phase comprising a non-aqueous liquid that is immiscible or only partially miscible in the continuous phase.
Johnson discloses in their claim 21 an oil-in-water emulsion for applying living microbes to an aerial plant surface comprising a live microbe, an oil, and water.  The microbes useful in the Johnson invention can be bacteria, and the microbes are able to “infect” or “colonize” the plant in such a way that the microbes remain viable and are able to carry out the biological processes which make them desirable horticultural tools (page 4, lines 5-8).  According to Brieva, an oil-in-water emulsion is drawn to an emulsion composition in which the non-aqueous phase forms the dispersed phase and the aqueous phase is the continuous phase (column 2, lines 39-41; column 8, lines 54-56).  As evidenced by Ashourian, it is known in the art that oils and water are generally immiscible due to the polar nature of water and the non-polar nature of oils (page 8, paragraph [0113]).  Therefore, the oil-in-water emulsion of Johnson reads on an emulsion comprising a continuous phase (the water) comprising an aqueous liquid, a dispersed phase comprising a non-aqueous liquid (the oil) that is immiscible or only partially miscible in the continuous phase, and a live microbe (e.g. bacteria).  
It would have been obvious to have substituted the emulsion of the claims of `307 with an oil-in-water emulsion as taught by Johnson since the oil-in-water emulsion of Johnson is suitable for applying live microbes, including bacteria which Methylobacterium is directed to, to aerial plant surfaces.  Therefore, the claims of `307 in view of Johnson (in light of Brieva and Methylobacterium and no other microorganism is recited, then it is obvious that the emulsion is essentially free of contaminating microorganisms).
Regarding instant claims 60, 68, and 69, Johnson teaches that the oil used in their invention is a hydrophobic liquid oil, and the hydrophobic oil which can be used in their compositions and methods include, but are not limited to, paraffinic oils, vegetable- and animal-based oils (triglycerides), and derivatives thereof such as methyl esters of fatty acids (page 2, lines 28-32).  In Example 1 of Johnson, crude corn oil is used (Table 1 on page 6).  As evidenced by Shawcross, vegetable oil and natural oil are water-immiscible organic solvents (column 7, lines 15 and 37-38) and n-pentanol is a water-miscible organic solvent (column 6, lines 7 and 10).  Since n-pentanol is water-miscible whereas vegetable oil is water-immiscible, then vegetable oil necessarily has a miscibility in water that is less than that of n-pentanol at 25°C.  In using the oil-in-water emulsion of Johnson in the claims of `307, then the limitations regarding the oil (vegetable oil, specifically a corn oil) in Johnson are incorporated into the claims of `307.  Therefore, the claims of `307 in view of Johnson (in light of Brieva, Ashourian, and Shawcross, cited as evidence) read on instant claims 60 (at least for the embodiment of the oil, directed to the ‘non-aqueous liquid,’ being vegetable oil), 68 (vegetable oil reads on plant oil), and 69 (corn oil). 
Regarding instant claim 62, claim 20 of `307 recites that the composition further comprises a population of one or more plant beneficial microorganisms other than Methylobacterium.  This reads on instant claim 62.
Regarding instant claim 65, claims 13, 14, 18, 19, and 23 of `307 recite that the composition further comprises an agriculturally acceptable adjuvant, with specific limitations 
Regarding instant claims 66 and 67, Hantula discloses a liquid sprayable leaf fertilizer composition which contains a growth-promoting, long-chained, substantially water-insoluble carbon compound in a liquid carrier substance (abstract).  The carbon compound can be an aliphatic alcohol (abstract; page 1, lines 1-5), and in one example the carbon compound is 1-triacontanol which is a 30-carbon aliphatic alcohol (page 1, lines 23-25; abstract).  The triacontanol is dissolved in oil such as a vegetable oil, and emulgators are added into the oil to make an oil-in-water emulsion for distribution on the leaves of plants (page 3, lines 16-23).  For the oil-in-emulsion of the claims of `307 in view of Johnson, it would have been obvious to have included 1-triacontanol (a 30-carbon aliphatic alcohol reading on an aliphatic alcohol containing at least 5 carbons) in the oil (specifically vegetable oil) of the oil-in-water emulsion since 1-triacontanol is a growth-promoting agent that serves as a leaf fertilizer and thus has beneficial effects on the plant which would have been sought.  Therefore, the claims of `307 in view of Johnson and Hantula read on instant claims 66 and 67.
Regarding instant claims 71 and 72, claims 15 and 16 of `556 are directed to the pesticide limitations of instant claims 71 and 72 (obvious to not include a pesticide that would substantially inhibit growth of the Methylobacterium since the Methylobacterium is a critical component), respectively.

Claims 56, 57, 60-62, 65-69, 71, and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-12 of U.S. Patent No. 10,945,440 in view of Johnson (WO 96/39844) and Hantula (WO 2004/107860), in light of Brieva (US 6,214,329. Listed on IDS filed 4/29/19), Ashourian (US 2015/0335047), and Shawcross (US 6,454,845. Listed on IDS filed 4/29/19).
Independent claim 1 of `440 recites a plant, plant part, or seed that is coated or partially coated with a Methylobacterium-containing composition wherein said composition comprises a fermentation product that is essentially free of contaminating microorganisms.  Independent claim 1 of `440 recites specific Methylobacterium strains, but these Methylobacterium strains still read on the genus of Methylobacterium.  Also, independent claim 1 of `440 recites that the plant, plant part, or seed is a corn plant, corn plant part, or corn seed, but these still read on the genus of plant or plant part.  Additionally, claim 2 of `440 recites the embodiment that the fermentation product comprises an emulsion with Methylobacterium grown therein, and claim 4 of `440 recites the embodiment that the composition comprises the Methylobacterium at a titer of about 1x106 CFU/mL to about 1x1011 CFU/mL for a liquid composition.  It would have been obvious to apply these embodiments of claims 2 and 4 of `440 to the other claims of `440.  The titer range recited in claim 4 of `440 overlaps with the claimed titer range of ‘at least 5 x 107 colony-forming units per ml’ of instant claim 56.  Therefore, the claims of `440 (all incorporating the embodiments of claims 2 and 4 of `440 as discussed) are comparable to the instant claims in that they are directed to a plant or plant part wherein the plant or plant part is at least partially coated with an emulsion comprising a mono-culture or co-culture (necessarily must be one or the other) of an exogenous Methylobacterium, wherein said Methylobacterium is present in said emulsion at a titer that reads on the range of instant claim 56.
The claims of `440 differ from the instant claims in that they do not recite that the emulsion comprises a continuous phase comprising an aqueous liquid and a dispersed phase 
Johnson discloses in their claim 21 an oil-in-water emulsion for applying living microbes to an aerial plant surface comprising a live microbe, an oil, and water.  The microbes useful in the Johnson invention can be bacteria, and the microbes are able to “infect” or “colonize” the plant in such a way that the microbes remain viable and are able to carry out the biological processes which make them desirable horticultural tools (page 4, lines 5-8).  According to Brieva, an oil-in-water emulsion is drawn to an emulsion composition in which the non-aqueous phase forms the dispersed phase and the aqueous phase is the continuous phase (column 2, lines 39-41; column 8, lines 54-56).  As evidenced by Ashourian, it is known in the art that oils and water are generally immiscible due to the polar nature of water and the non-polar nature of oils (page 8, paragraph [0113]).  Therefore, the oil-in-water emulsion of Johnson reads on an emulsion comprising a continuous phase (the water) comprising an aqueous liquid, a dispersed phase comprising a non-aqueous liquid (the oil) that is immiscible or only partially miscible in the continuous phase, and a live microbe (e.g. bacteria).  
It would have been obvious to have substituted the emulsion of the claims of `440 with an oil-in-water emulsion as taught by Johnson since the oil-in-water emulsion of Johnson is suitable for applying live microbes, including bacteria which Methylobacterium is directed to, to aerial plant surfaces.  Therefore, the claims of `440 in view of Johnson (in light of Brieva and Ashourian, cited as evidence) read on instant claims 56, 57, and 61.
Regarding instant claims 60, 68, and 69, Johnson teaches that the oil used in their invention is a hydrophobic liquid oil, and the hydrophobic oil which can be used in their compositions and methods include, but are not limited to, paraffinic oils, vegetable- and animal-
Regarding instant claim 62, claim 6 of `440 recites that the composition further comprises a population of one or more plant beneficial microorganisms other than Methylobacterium.  This reads on instant claim 62.
Regarding instant claim 65, claim 3 of `440 recites that the composition further comprises an agriculturally acceptable adjuvant, excipient, or combination thereof, which reads on instant claim 65.  Claims 7-9 of `440 recite that the composition further comprises an agriculturally acceptable adjuvant, with specific limitations regarding the agriculturally acceptable adjuvant.  These claims of `440 in view of Johnson read on instant claim 65.
Regarding instant claims 66 and 67, Hantula discloses a liquid sprayable leaf fertilizer composition which contains a growth-promoting, long-chained, substantially water-insoluble carbon compound in a liquid carrier substance (abstract).  The carbon compound can be an 
Regarding instant claim 71, claims 10 and 11 of `440 recites that the composition further comprises a pesticide which reads on instant claim 71.
Regarding instant claim 72, Johnson lists microbial agents that can be used in their invention, which include various microorganisms such as Bacillus sp. and Pseudomonas sp. (page 3, lines 3-7).  The microbes include bioherbicides, biofungicides, bioinsecticides, and microbial plant growth-regulating agents (page 4, lines 9-10).  Examples of the live microbe used in their invention include pesticidal bacteria such as Bacillus thuringiensis (page 4, lines 26-27).  Johnson also teaches Pseudomonas syringae pv tagetis used in Example 1 (page 4, lines 8-9; page 6, lines 2-3).  Another example disclosed by Johnson is P. fumosoreus used as a pesticidal fungus which controls whiteflies (page 5, lines 23-24).  In the oil-in-water emulsion of the claims of `440 in view of Johnson, it would have been obvious to have further included any of the microbes disclosed by Johnson as suitable for their invention, including any one of B. thuringiensis, Pseudomonas syringae pv tagetis, and P. fumosoreus, since they have beneficial prima facie obvious to combine multiple microbes each of which is taught by the prior art (the claims of `440 recite Methylobacterium, Johnson teaches various microbes suitable for their invention) to be useful for the same purpose of being applied to plants for beneficial effects on said plants, in order to form a composition useful for that very same purpose.  See MPEP 2144.06(I).  The microbes Bacillus thuringiensis and P. fumosoreus read on pesticides, and P. fumosoreus reads on an insecticide (since it controls an insect, whiteflies).  Since P. fumosoreus is disclosed as having activity against a specific insect without any disclosure of any effect on bacteria, then the skilled artisan would not have expected it to substantially inhibit growth of bacteria, including Methylobacterium.  Therefore, the claims of `440 in view of Johnson read on at least instant claims 71 (pesticide) and 72 (P. fumosoreus reads on an insecticide that does not substantially inhibit growth of the Methylobacterium).

Claims 56, 57, 60-62, 65-69, 71, and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,945,441 in view of Johnson (WO 96/39844) and Hantula (WO 2004/107860), in light of Brieva (US 6,214,329. Listed on IDS filed 4/29/19), Ashourian (US 2015/0335047), and Shawcross (US 6,454,845. Listed on IDS filed 4/29/19).
Independent claim 1 of `441 recites a lettuce plant or plant part that is coated or partially coated with a Methylobacterium-containing composition.  Independent claim 1 of `441 recites specific Methylobacterium strains, but these Methylobacterium strains still read on the genus of Methylobacterium.  Also, independent claim 1 of `441 recites that the plant or plant part is of a specific plant (lettuce), but they still read on the genus of plant or plant part.  Additionally, claim Methylobacterium grown therein.  Claim 2 of `441 recites that the Methylobacterium is at a titer of at least about 1 x 104 colony-forming units per milliliter, and claim 4 of `441 recites the embodiment that the composition comprises the Methylobacterium at a titer of about 1x106 CFU/mL to about 1x1011 CFU/mL for a liquid composition.  It would have been obvious to apply the emulsion embodiment of claim 3 of `441 in combination with the titer embodiment of either claim 2 and claim 4 of `441 to the other claims of `441.  The titer ranges recited in claims 2 and 4 of `441 overlap with the claimed titer range of ‘at least 5 x 107 colony-forming units per ml’ of instant claim 56.  Therefore, the claims of `441 (all incorporating the embodiment of claim 3 in combination with one of the embodiments of claims 2 and 4 of `441 as discussed) are comparable to the instant claims in that they are directed to a plant or plant part wherein the plant or plant part is at least partially coated with an emulsion comprising a mono-culture or co-culture (necessarily must be one or the other) of an exogenous Methylobacterium, wherein said Methylobacterium is present in said emulsion at a titer that reads on the range of instant claim 56.
The claims of `441 differ from the instant claims in that they do not recite that the emulsion comprises a continuous phase comprising an aqueous liquid and a dispersed phase comprising a non-aqueous liquid that is immiscible or only partially miscible in the continuous phase.
Johnson discloses in their claim 21 an oil-in-water emulsion for applying living microbes to an aerial plant surface comprising a live microbe, an oil, and water.  The microbes useful in the Johnson invention can be bacteria, and the microbes are able to “infect” or “colonize” the plant in such a way that the microbes remain viable and are able to carry out the biological processes which make them desirable horticultural tools (page 4, lines 5-8).  According to 
It would have been obvious to have substituted the emulsion of the claims of `441 with an oil-in-water emulsion as taught by Johnson since the oil-in-water emulsion of Johnson is suitable for applying live microbes, including bacteria which Methylobacterium is directed to, to aerial plant surfaces.  Therefore, the claims of `441 in view of Johnson (in light of Brieva and Ashourian, cited as evidence) read on instant claims 56, 57, and 61 (since the emulsion comprises the specific Methylobacterium and no other microorganism is recited, then it is obvious that the emulsion is essentially free of contaminating microorganisms).
Regarding instant claims 60, 68, and 69, Johnson teaches that the oil used in their invention is a hydrophobic liquid oil, and the hydrophobic oil which can be used in their compositions and methods include, but are not limited to, paraffinic oils, vegetable- and animal-based oils (triglycerides), and derivatives thereof such as methyl esters of fatty acids (page 2, lines 28-32).  In Example 1 of Johnson, crude corn oil is used (Table 1 on page 6).  As evidenced by Shawcross, vegetable oil and natural oil are water-immiscible organic solvents (column 7, lines 15 and 37-38) and n-pentanol is a water-miscible organic solvent (column 6, lines 7 and 10).  Since n-pentanol is water-miscible whereas vegetable oil is water-immiscible, then 
Regarding instant claim 62, claims 7 and 13 of `441 recites that the composition further comprises a biopesticidal or otherwise beneficial microorganisms other than Methylobacterium.  These claims read on instant claim 62.
Regarding instant claim 65, claims 5 and 16 of `441 recite that the composition further comprises an agriculturally acceptable adjuvant, excipient, or combination thereof, which reads on instant claim 65.  Claims 6 and 17 of `441 recite that the composition further comprises an agriculturally acceptable adjuvant, with specific limitations regarding the agriculturally acceptable adjuvant.  These claims of `441 in view of Johnson read on instant claim 65.
Regarding instant claims 66 and 67, Hantula discloses a liquid sprayable leaf fertilizer composition which contains a growth-promoting, long-chained, substantially water-insoluble carbon compound in a liquid carrier substance (abstract).  The carbon compound can be an aliphatic alcohol (abstract; page 1, lines 1-5), and in one example the carbon compound is 1-triacontanol which is a 30-carbon aliphatic alcohol (page 1, lines 23-25; abstract).  The triacontanol is dissolved in oil such as a vegetable oil, and emulgators are added into the oil to make an oil-in-water emulsion for distribution on the leaves of plants (page 3, lines 16-23).  For the oil-in-emulsion of the claims of `441 in view of Johnson, it would have been obvious to have 
Regarding instant claim 71, claims 9 and 14 of `441 recites that the composition further comprises a pesticide which reads on instant claim 71.
Regarding instant claim 72, claims 10 and 15 of `441 recite that the pesticide is selected from an insecticide, a fungicide, a nematicide, and a bactericide, reading on the pesticides recited in instant claim 72.  It would have been obvious that these pesticides would not have substantially inhibit growth of the Methylobacterium since the Methylobacterium is the critical component of the claims of `441, thereby reading on instant claim 72.  

Claims 56, 57, 60-62, 65-69, 71, and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,980,240 in view of Johnson (WO 96/39844) and Hantula (WO 2004/107860), in light of Brieva (US 6,214,329. Listed on IDS filed 4/29/19), Ashourian (US 2015/0335047), and Shawcross (US 6,454,845. Listed on IDS filed 4/29/19).
Independent claim 1 of `240 recites a method for improving corn plant yield that comprises spraying, coating, partially coating, immersing, and/or imbibing a corn plant, corn seed, or other corn plant part with a composition comprising a deposited Methylobacterium sp. strain, wherein the composition includes the embodiment of the composition comprising the Methylobacterium at a titer of at least 1x106 CFU/mL for a liquid composition.  Since the Methylobacterium is applied (spraying, coating, etc.) to the corn plant, corn seed, or other corn plant part (reading on the genus of a plant or plant part), then a plant or plant part is at least partially coated with said composition.  Though the claims of `240 are directed to a method, the claims of `240 set forth the resulting product which reads on a plant or plant part (seed reads on a plant part) at least partially coated with a composition comprising Methylobacterium at a titer of at least 1x106 CFU/mL for a liquid composition; thus the claims of `240 set forth a product comparable to the instant claims.  The titer range recited in claims 1 and 3 (for a liquid composition) of `240 overlaps with the titer range of instant claim 56.  Independent claim 1 of `240 recites specific Methylobacterium strains, but these Methylobacterium strains still read on the genus of Methylobacterium.  Additionally, claim 4 of `240 recites that the composition comprising Methylobacterium comprises an emulsion.  It would have been obvious to apply this limitation of claim 4 of `240 to the other claims of `240.  Therefore, the claims of `240 (incorporating the emulsion and titer limitations of claims 1, 3, and 4 of `240) are comparable to the instant claims in that they set forth a plant or plant part wherein the plant or plant part is at least partially coated with an emulsion comprising a mono-culture or co-culture (necessarily has to be on or the other) of an exogenous Methylobacterium, wherein said Methylobacterium is present in said emulsion at a titer that reads on the range of instant claim 56.
The claims of `240 differ from the instant claims in that they do not recite that the emulsion comprises a continuous phase comprising an aqueous liquid and a dispersed phase comprising a non-aqueous liquid that is immiscible or only partially miscible in the continuous phase.

It would have been obvious to have substituted the emulsion of the claims of `240 with an oil-in-water emulsion as taught by Johnson since the oil-in-water emulsion of Johnson is suitable for applying live microbes, including bacteria which Methylobacterium is directed to, to aerial plant surfaces.  Therefore, the claims of `240 in view of Johnson (in light of Brieva and Ashourian, cited as evidence) read on instant claims 56, 57, and 61 (since the emulsion comprises the specific Methylobacterium and no other microorganism is recited, then it is obvious that the emulsion is essentially free of microorganisms).
Regarding instant claims 60, 68, and 69, Johnson teaches that the oil used in their invention is a hydrophobic liquid oil, and the hydrophobic oil which can be used in their compositions and methods include, but are not limited to, paraffinic oils, vegetable- and animal-
Regarding instant claim 62, claim 7 of `240 recites the embodiment of the composition further comprising a biopesticidal or otherwise beneficial microbe, and claim 8 of `240 recites specific species for the biopesticidal or otherwise beneficial microbe.  These read on instant claim 62.
Regarding instant claim 65, claim 13 of `240 recites that the composition comprising Methylobacterium further comprises an agriculturally acceptable adjuvant, excipient, or combination thereof.
Regarding instant claims 66 and 67, Hantula discloses a liquid sprayable leaf fertilizer composition which contains a growth-promoting, long-chained, substantially water-insoluble carbon compound in a liquid carrier substance (abstract).  The carbon compound can be an aliphatic alcohol (abstract; page 1, lines 1-5), and in one example the carbon compound is 1-
Regarding instant claims 71 and 72, claim 7 of `240 recites that the composition further comprises an active selected from the group consisting of an insecticide, a nematicide, a fungicide, and a biopesticidal or otherwise beneficial microbes.   Each of these read on a pesticide (an embodiment of instant claim 71), and specifically pesticides recited in instant claim 72.  It would have been obvious that these pesticides do not substantially inhibit growth of the Methylobacterium since the Methylobacterium is a critical component of the invention of the claims of `240.  Therefore, claim 7 of `240 in view of Johnson reads on instant claims 71 and 72.

Claims 56, 57, 60-62, 65-69, 71, and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,993,443 in view of Johnson (WO 96/39844) and Hantula (WO 2004/107860), in light of Brieva (US 6,214,329. Listed on IDS filed 4/29/19), Ashourian (US 2015/0335047), and Shawcross (US 6,454,845. Listed on IDS filed 4/29/19).
Methylobacterium sp. strain, wherein the composition includes the embodiment of the composition comprising the Methylobacterium at a titer of at least 1x106 CFU/mL for a liquid composition.  Since the composition comprising Methylobacterium is applied (spraying, coating, etc.) to the soybean plant or  plant part (reading on the genus of a plant or plant part), then the plant or plant part is at least partially coated with said composition.  Though the claims of `443 are directed to a method, the claims of `443 set forth the resulting product which reads on a plant or plant part at least partially coated with a composition comprising Methylobacterium at a titer of at least 1x106 CFU/mL for a liquid composition; thus they set forth a product comparable to the instant claims.  The titer range recited in claims 1 and 11 (for a liquid composition) of `443 overlaps with the titer range of instant claim 56.  Independent claim 1 of `443 recites a specific Methylobacterium strain, but this Methylobacterium strain still reads on the genus of Methylobacterium.  Additionally, claim 3 of `443 recites that the composition comprising Methylobacterium comprises an emulsion.  It would have been obvious to apply this limitation of claim 3 of `443 to the other claims of `443.  Therefore, the claims of `443 (incorporating the emulsion limitation of claim 3 of `443) are comparable to the instant claims in that they set forth a plant or plant part wherein the plant or plant part is at least partially coated with an emulsion comprising a mono-culture or co-culture (necessarily has to be one or the other) of an exogenous Methylobacterium, wherein said Methylobacterium is present in said emulsion at a titer that reads on the range of instant claim 56.
The claims of `443 differ from the instant claims in that they do not recite that the emulsion comprises a continuous phase comprising an aqueous liquid and a dispersed phase 
Johnson discloses in their claim 21 an oil-in-water emulsion for applying living microbes to an aerial plant surface comprising a live microbe, an oil, and water.  The microbes useful in the Johnson invention can be bacteria, and the microbes are able to “infect” or “colonize” the plant in such a way that the microbes remain viable and are able to carry out the biological processes which make them desirable horticultural tools (page 4, lines 5-8).  According to Brieva, an oil-in-water emulsion is drawn to an emulsion composition in which the non-aqueous phase forms the dispersed phase and the aqueous phase is the continuous phase (column 2, lines 39-41; column 8, lines 54-56).  As evidenced by Ashourian, it is known in the art that oils and water are generally immiscible due to the polar nature of water and the non-polar nature of oils (page 8, paragraph [0113]).  Therefore, the oil-in-water emulsion of Johnson reads on an emulsion comprising a continuous phase (the water) comprising an aqueous liquid, a dispersed phase comprising a non-aqueous liquid (the oil) that is immiscible or only partially miscible in the continuous phase, and a live microbe (e.g. bacteria).  
It would have been obvious to have substituted the emulsion of the claims of `443 with an oil-in-water emulsion as taught by Johnson since the oil-in-water emulsion of Johnson is suitable for applying live microbes, including bacteria which Methylobacterium is directed to, to aerial plant surfaces.  Therefore, the claims of `443 in view of Johnson (in light of Brieva and Ashourian, cited as evidence) read on instant claims 56, 57, and 61 (since the emulsion comprises the specific Methylobacterium and no other microorganism is recited, then it is obvious that the emulsion is essentially free of contaminating microorganisms).

Regarding instant claim 62, claim 8 of `443 recites the embodiment that the composition further comprises a biopesticidal or otherwise beneficial microbe, and claim 9 of `443 recites specific species for the biopesticidal or otherwise beneficial microbe.  These read on instant claim 62.
Regarding instant claim 65, claim 10 of `443 recites that the composition comprising Methylobacterium further comprises an agriculturally acceptable adjuvant, excipient, or combination thereof.

Regarding instant claims 71 and 72, claim 8 of `443 recites that the composition further comprises an additional active selected from the group consisting of an insecticide, a nematicide, a fungicide, and a biopesticidal or otherwise beneficial microbes.   Each of these read on a pesticide (an embodiment of instant claim 71), and specifically pesticides recited in instant claim 72.  It would have been obvious that these pesticides do not substantially inhibit growth of the Methylobacterium since the Methylobacterium is a critical component of the invention of the claims of `443.  Therefore, claim 8 of `443 in view of Johnson reads on instant claims 71 and 72.

Claims 56, 57, 60-62, 65-69, 71, and 72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-51 of copending Application No. 16/443,141 in view of Johnson (WO 96/39844) and Hantula (WO 2004/107860), in light of Brieva (US 6,214,329. Listed on IDS filed 4/29/19), Ashourian (US 2015/0335047), and Shawcross (US 6,454,845. Listed on IDS filed 4/29/19).
Independent claim 33 of `141 recites a tomato plant, tomato plant part, or tomato seed that is coated or partially coated with a composition comprising a specific Methylobacterium strain, wherein one embodiment of the composition is a liquid composition comprising the Methylobacterium at a titer of at least 1x106 CFU/mL.  Independent claim 45 of `141 recites a method for improving tomato production comprising spraying, coating, partially coating, immersing, and/or imbibing the tomato plant, tomato plant part, or tomato seed with a composition comprising a specific Methylobacterium strain wherein one embodiment of the composition is a composition comprising at least 1x106 CFU/mL.  Independent claim 45 of `141 is a method, it sets forth the resulting product of a tomato plant or tomato plant part that is at least partially coated with a composition comprising a Methylobacterium, and thus is comparable to the instant claims.  Independent claims 33 and 45 of `141 recite a specific Methylobacterium strain, but the Methylobacterium strain still reads on the genus of Methylobacterium.  Also, independent claims 33 and 45 of `141 recite that the plant or plant part is of a specific plant (tomato), but they still read on the genus of plant or plant part.  Additionally, claim 42 of `141 recites the embodiment that the composition comprises an emulsion with Methylobacterium grown therein.  It would have been obvious to apply the emulsion embodiment of claim 42 of `141 to the other claims of `141.  The Methylobacterium concentration range recited in claims 33 and 45 of `141 overlaps with the claimed titer range of ‘at least 5 x 107 colony-forming units per ml’ of instant claim 56.  Therefore, the claims of `141 (all incorporating the emulsion embodiment of claim 42 of `141 as discussed) are comparable to the instant claims in that they Methylobacterium, wherein said Methylobacterium is present in said emulsion at a titer that reads on the range of instant claim 56.
The claims of `141 differ from the instant claims in that they do not recite that the emulsion comprises a continuous phase comprising an aqueous liquid and a dispersed phase comprising a non-aqueous liquid that is immiscible or only partially miscible in the continuous phase.
Johnson discloses in their claim 21 an oil-in-water emulsion for applying living microbes to an aerial plant surface comprising a live microbe, an oil, and water.  The microbes useful in the Johnson invention can be bacteria, and the microbes are able to “infect” or “colonize” the plant in such a way that the microbes remain viable and are able to carry out the biological processes which make them desirable horticultural tools (page 4, lines 5-8).  According to Brieva, an oil-in-water emulsion is drawn to an emulsion composition in which the non-aqueous phase forms the dispersed phase and the aqueous phase is the continuous phase (column 2, lines 39-41; column 8, lines 54-56).  As evidenced by Ashourian, it is known in the art that oils and water are generally immiscible due to the polar nature of water and the non-polar nature of oils (page 8, paragraph [0113]).  Therefore, the oil-in-water emulsion of Johnson reads on an emulsion comprising a continuous phase (the water) comprising an aqueous liquid, a dispersed phase comprising a non-aqueous liquid (the oil) that is immiscible or only partially miscible in the continuous phase, and a live microbe (e.g. bacteria).  
It would have been obvious to have substituted the emulsion of the claims of `141 with an oil-in-water emulsion as taught by Johnson since the oil-in-water emulsion of Johnson is suitable Methylobacterium is directed to, to aerial plant surfaces.  Therefore, the claims of `141 in view of Johnson (in light of Brieva and Ashourian, cited as evidence) read on instant claims 56, 57, and 61 (since the emulsion comprises the specific Methylobacterium and no other microorganism is recited, then it is obvious that the emulsion is essentially free of contaminating microorganisms).
Regarding instant claims 60, 68, and 69, Johnson teaches that the oil used in their invention is a hydrophobic liquid oil, and the hydrophobic oil which can be used in their compositions and methods include, but are not limited to, paraffinic oils, vegetable- and animal-based oils (triglycerides), and derivatives thereof such as methyl esters of fatty acids (page 2, lines 28-32).  In Example 1 of Johnson, crude corn oil is used (Table 1 on page 6).  As evidenced by Shawcross, vegetable oil and natural oil are water-immiscible organic solvents (column 7, lines 15 and 37-38) and n-pentanol is a water-miscible organic solvent (column 6, lines 7 and 10).  Since n-pentanol is water-miscible whereas vegetable oil is water-immiscible, then vegetable oil necessarily has a miscibility in water that is less than that of n-pentanol at 25°C.  In using the oil-in-water emulsion of Johnson in the claims of `141, then the limitations regarding the oil (vegetable oil, specifically a corn oil) in Johnson are incorporated into the claims of `141.  Therefore, the claims of `141 in view of Johnson (in light of Brieva, Ashourian, and Shawcross, cited as evidence) read on instant claims 60 (at least for the embodiment of the oil, directed to the ‘non-aqueous liquid,’ being vegetable oil), 68 (vegetable oil reads on plant oil), and 69 (corn oil). 
Regarding instant claim 62, claim 34 of `141 recites that the composition further comprises a population of one or more plant beneficial microorganisms other than Methylobacterium.  This claim reads on instant claim 62.

Regarding instant claims 66 and 67, Hantula discloses a liquid sprayable leaf fertilizer composition which contains a growth-promoting, long-chained, substantially water-insoluble carbon compound in a liquid carrier substance (abstract).  The carbon compound can be an aliphatic alcohol (abstract; page 1, lines 1-5), and in one example the carbon compound is 1-triacontanol which is a 30-carbon aliphatic alcohol (page 1, lines 23-25; abstract).  The triacontanol is dissolved in oil such as a vegetable oil, and emulgators are added into the oil to make an oil-in-water emulsion for distribution on the leaves of plants (page 3, lines 16-23).  For the oil-in-emulsion of the claims of `141 in view of Johnson, it would have been obvious to have included 1-triacontanol (a 30-carbon aliphatic alcohol reading on an aliphatic alcohol containing at least 5 carbons) in the oil (specifically vegetable oil) of the oil-in-water emulsion since 1-triacontanol is a growth-promoting agent that serves as a leaf fertilizer and thus has beneficial effects on the plant which would have been sought.  Therefore, the claims of `141 in view of Johnson and Hantula read on instant claims 66 and 67.
Regarding instant claim 71, claim 36 of `141 recites that the composition further comprises a pesticide which reads on instant claim 71.
Regarding instant claim 72, claim 37 of `141 recites that the pesticide is an insecticide, a fungicide, a nematicide, or a bactericide, reading on the pesticides recited in instant claim 72.  It would have been obvious that these pesticides would not have substantially inhibited growth of Methylobacterium since the Methylobacterium is the critical component of the claims of `441.  
This is a provisional nonstatutory double patenting rejection.

Claims 56, 57, 60-62, 65-69, 71, and 72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-26, 29, 30, and 49-63 of copending Application No. 17/129,004 in view of Johnson (WO 96/39844) and Hantula (WO 2004/107860), in light of Brieva (US 6,214,329. Listed on IDS filed 4/29/19), Ashourian (US 2015/0335047), and Shawcross (US 6,454,845. Listed on IDS filed 4/29/19).
Independent claim 24 of `004 recites a method for treating a corn plant seed, the method comprising applying a composition comprising at least one corn rootworm (CRW)-active Methylobacterium to a corn seed.  This method sets forth a composition which is a treated corn plant seed that is at least partially coated (since the composition is applied to the seed) to a plant part (the corn plant seed reads on a plant part), and thus is comparable to the instant claims.  Additionally, claim 63 of `004 recites the treated corn seed.  Claims 24 and 63 of `004 recite specific Methylobacterium strains, but these Methylobacterium strains still read on the genus of Methylobacterium.  Claim 26 of `004 recites the embodiment of the composition comprising an emulsion having the Methylobacterium grown therein.  Also, claim 50 of `004 recites the embodiment of a composition comprising the Methylobacterium at a titer of at least about 5 X 106 colony forming units per milliliter, and claim 51 of `004 recites a titer of 5 X 108 to 3 X 1010 colony forming units per milliliter.  It would have been obvious to apply the emulsion embodiment of claim 26 of `004 and the CFU/mL limitation of either one of claims 50 and 51 of `004 to the other claims of `004.  The Methylobacterium titer ranges recited in claims 50 and 51 7 colony-forming units per ml’ of instant claim 56.  Therefore, the claims of `004 (all incorporating the emulsion embodiment of claim 26 of `004, and one of claims 50 and 51 of `004 as discussed) are comparable to the instant claims in that they set forth a plant or plant part wherein the plant or plant part is at least partially coated with an emulsion comprising a mono-culture or co-culture (necessarily must be one or the other) of an exogenous Methylobacterium, wherein said Methylobacterium is present in said emulsion at a titer that reads on the range of instant claim 56.
The claims of `004 differ from the instant claims in that they do not recite that the emulsion comprises a continuous phase comprising an aqueous liquid and a dispersed phase comprising a non-aqueous liquid that is immiscible or only partially miscible in the continuous phase.
Johnson discloses in their claim 21 an oil-in-water emulsion for applying living microbes to an aerial plant surface comprising a live microbe, an oil, and water.  The microbes useful in the Johnson invention can be bacteria, and the microbes are able to “infect” or “colonize” the plant in such a way that the microbes remain viable and are able to carry out the biological processes which make them desirable horticultural tools (page 4, lines 5-8).  According to Brieva, an oil-in-water emulsion is drawn to an emulsion composition in which the non-aqueous phase forms the dispersed phase and the aqueous phase is the continuous phase (column 2, lines 39-41; column 8, lines 54-56).  As evidenced by Ashourian, it is known in the art that oils and water are generally immiscible due to the polar nature of water and the non-polar nature of oils (page 8, paragraph [0113]).  Therefore, the oil-in-water emulsion of Johnson reads on an emulsion comprising a continuous phase (the water) comprising an aqueous liquid, a dispersed 
It would have been obvious to have substituted the emulsion of the claims of `004 with an oil-in-water emulsion as taught by Johnson since the oil-in-water emulsion of Johnson is suitable for applying live microbes, including bacteria which Methylobacterium is directed to, to aerial plant surfaces.  Therefore, the claims of `004 in view of Johnson (in light of Brieva and Ashourian, cited as evidence) read on instant claims 56 and 57.
Regarding instant claims 60, 68, and 69, Johnson teaches that the oil used in their invention is a hydrophobic liquid oil, and the hydrophobic oil which can be used in their compositions and methods include, but are not limited to, paraffinic oils, vegetable- and animal-based oils (triglycerides), and derivatives thereof such as methyl esters of fatty acids (page 2, lines 28-32).  In Example 1 of Johnson, crude corn oil is used (Table 1 on page 6).  As evidenced by Shawcross, vegetable oil and natural oil are water-immiscible organic solvents (column 7, lines 15 and 37-38) and n-pentanol is a water-miscible organic solvent (column 6, lines 7 and 10).  Since n-pentanol is water-miscible whereas vegetable oil is water-immiscible, then vegetable oil necessarily has a miscibility in water that is less than that of n-pentanol at 25°C.  In using the oil-in-water emulsion of Johnson in the claims of `004, then the limitations regarding the oil (vegetable oil, specifically a corn oil) in Johnson are incorporated into the claims of `004.  Therefore, the claims of `004 in view of Johnson (in light of Brieva, Ashourian, and Shawcross, cited as evidence) read on instant claims 60 (at least for the embodiment of the oil, directed to the ‘non-aqueous liquid,’ being vegetable oil), 68 (vegetable oil reads on plant oil), and 69 (corn oil). 

Regarding instant claim 62, claim 62 of `004 recites that the composition further comprises a population of one or more plant beneficial microorganisms other than Methylobacterium.  This claim reads on instant claim 62.
Regarding instant claim 65, claim 55 of `004 recites that the composition further comprises an agriculturally acceptable adjuvant, excipient, or combination thereof, which reads on instant claim 65.  Claim 56 of `004 recites the specific agriculturally excipients, reading on instant claim 65.  Claim 57 of `004 recites that the composition further comprises an agriculturally acceptable adjuvant, with specific limitations regarding the agriculturally acceptable adjuvant, reading on instant claim 65.  
Regarding instant claims 66 and 67, Hantula discloses a liquid sprayable leaf fertilizer composition which contains a growth-promoting, long-chained, substantially water-insoluble carbon compound in a liquid carrier substance (abstract).  The carbon compound can be an aliphatic alcohol (abstract; page 1, lines 1-5), and in one example the carbon compound is 1-triacontanol which is a 30-carbon aliphatic alcohol (page 1, lines 23-25; abstract).  The triacontanol is dissolved in oil such as a vegetable oil, and emulgators are added into the oil to make an oil-in-water emulsion for distribution on the leaves of plants (page 3, lines 16-23).  For the oil-in-emulsion of the claims of `004 in view of Johnson, it would have been obvious to have included 1-triacontanol (a 30-carbon aliphatic alcohol reading on an aliphatic alcohol containing at least 5 carbons) in the oil (specifically vegetable oil) of the oil-in-water emulsion since 1-triacontanol is a growth-promoting agent that serves as a leaf fertilizer and thus has beneficial 
Regarding instant claim 71, claim 61 of `004 recites that the composition further comprises a pesticide which reads on instant claim 71.
Regarding instant claim 72, Johnson lists microbial agents that can be used in their invention, which include various microorganisms such as Bacillus sp. and Pseudomonas sp. (page 3, lines 3-7).  The microbes include bioherbicides, biofungicides, bioinsecticides, and microbial plant growth-regulating agents (page 4, lines 9-10).  Examples of the live microbe used in their invention include pesticidal bacteria such as Bacillus thuringiensis (page 4, lines 26-27).  Johnson also teaches Pseudomonas syringae pv tagetis used in Example 1 (page 4, lines 8-9; page 6, lines 2-3).  Another example disclosed by Johnson is P. fumosoreus used as a pesticidal fungus which controls whiteflies (page 5, lines 23-24).  In the oil-in-water emulsion of the claims of `004 in view of Johnson, it would have been obvious to have further included any of the microbes disclosed by Johnson as suitable for their invention, including any one of B. thuringiensis, Pseudomonas syringae pv tagetis, and P. fumosoreus, since they have beneficial effects on plants when applied to the plants (herbicidal, fungicidal, insecticidal, plant growth-regulating).  It is prima facie obvious to combine multiple microbes each of which is taught by the prior art (the claims of `004 recite Methylobacterium, Johnson teaches various microbes suitable for their invention) to be useful for the same purpose of being applied to plants for beneficial effects on said plants, in order to form a composition useful for that very same purpose.  See MPEP 2144.06(I).  The microbes Bacillus thuringiensis and P. fumosoreus read on pesticides, and P. fumosoreus reads on an insecticide (since it controls an insect, whiteflies).  Since P. fumosoreus is disclosed as having activity against a specific insect without any Methylobacterium.  Therefore, the claims of `004 in view of Johnson read on at least instant claims 71 (pesticide) and 72 (P. fumosoreus reads on an insecticide that does not substantially inhibit growth of the Methylobacterium).
This is a provisional nonstatutory double patenting rejection.

Claims 56, 57, 60-62, 65-69, 71, and 72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 and 30-37 of copending Application No. 17/173,759 in view of Johnson (WO 96/39844) and Hantula (WO 2004/107860), in light of Brieva (US 6,214,329. Listed on IDS filed 4/29/19), Ashourian (US 2015/0335047), and Shawcross (US 6,454,845. Listed on IDS filed 4/29/19).
Independent claims 1, 9, and 16 of `759 recite methods for improving fruit production, the methods comprising applying a composition comprising Methylobacterium to a fruit bearing plant or seed.  Independent claims 30 and 33 of `759 recite methods for treating a plant or seed with a composition comprising Methylobacterium, the methods comprising applying the composition to a plant, a part thereof (only claim 33 of `759), or a seed.  Additionally, claims 8, 15, 22, 32, and 35 of `759 recite that the composition coats or partially coats the plant, part thereof, or seed.  These methods sets forth a product which is a treated plant or plant seed (reading on a plant part) that is at least partially coated (since the composition is applied to the plant or seed; also claims 8, 15, 22, 32, and 35 of `759) with a composition comprising Methylobacterium, and thus are comparable to the instant claims.  Independent claim 1 and claims 10 and 20 of `759 recite the embodiment that the composition comprises an emulsion having Methylobacterium grown therein.  Also, claims 2 and 10 of `759 recite the embodiment Methylobacterium at a titer of about 1x106 to about 1x1011 CFU/mL for the emulsion-containing composition.  It would have been obvious to apply the emulsion embodiments of claims 1, 10, and 20 of `759 and the titer limitation for the emulsion-containing composition of claims 2 and 10 of `759 to the other claims of `759.  The Methylobacterium titer range recited in claims 2 and 10 of `759 overlaps with the claimed titer range of ‘at least 5 x 107 colony-forming units per ml’ of instant claim 56.  Therefore, the claims of `759 (incorporating the emulsion and titer limitations of claims 1, 2, 10, and 20 of `759) are comparable to the instant claims in that they set forth a plant or plant part wherein the plant or plant part is at least partially coated with an emulsion comprising a mono-culture or co-culture (necessarily must be one or the other) of an exogenous Methylobacterium, wherein said Methylobacterium is present in said emulsion at a titer that reads on the range of instant claim 56.
The claims of `759 differ from the instant claims in that they do not recite that the emulsion comprises a continuous phase comprising an aqueous liquid and a dispersed phase comprising a non-aqueous liquid that is immiscible or only partially miscible in the continuous phase.
Johnson discloses in their claim 21 an oil-in-water emulsion for applying living microbes to an aerial plant surface comprising a live microbe, an oil, and water.  The microbes useful in the Johnson invention can be bacteria, and the microbes are able to “infect” or “colonize” the plant in such a way that the microbes remain viable and are able to carry out the biological processes which make them desirable horticultural tools (page 4, lines 5-8).  According to Brieva, an oil-in-water emulsion is drawn to an emulsion composition in which the non-aqueous phase forms the dispersed phase and the aqueous phase is the continuous phase (column 2, lines 39-41; column 8, lines 54-56).  As evidenced by Ashourian, it is known in the art that oils and 
It would have been obvious to have substituted the emulsion of the claims of `759 with an oil-in-water emulsion as taught by Johnson since the oil-in-water emulsion of Johnson is suitable for applying live microbes, including bacteria which Methylobacterium is directed to, to aerial plant surfaces.  Therefore, the claims of `759 in view of Johnson (in light of Brieva and Ashourian, cited as evidence) read on instant claims 56, 57, and 61 (since the emulsion comprises the specific Methylobacterium and no other microorganism is recited, then it is obvious that the emulsion is essentially free of contaminating microorganisms).
Regarding instant claims 60, 68, and 69, Johnson teaches that the oil used in their invention is a hydrophobic liquid oil, and the hydrophobic oil which can be used in their compositions and methods include, but are not limited to, paraffinic oils, vegetable- and animal-based oils (triglycerides), and derivatives thereof such as methyl esters of fatty acids (page 2, lines 28-32).  In Example 1 of Johnson, crude corn oil is used (Table 1 on page 6).  As evidenced by Shawcross, vegetable oil and natural oil are water-immiscible organic solvents (column 7, lines 15 and 37-38) and n-pentanol is a water-miscible organic solvent (column 6, lines 7 and 10).  Since n-pentanol is water-miscible whereas vegetable oil is water-immiscible, then vegetable oil necessarily has a miscibility in water that is less than that of n-pentanol at 25°C.  In using the oil-in-water emulsion of Johnson in the claims of `759, then the limitations regarding the oil (vegetable oil, specifically a corn oil) in Johnson are incorporated into the claims of `759.  
Regarding instant claims 62, 71, and 72, Johnson lists microbial agents that can be used in their invention, which include various microorganisms such as Bacillus sp. and Pseudomonas sp. (page 3, lines 3-7).  The microbes include bioherbicides, biofungicides, bioinsecticides, and microbial plant growth-regulating agents (page 4, lines 9-10).  Examples of the live microbe used in their invention include pesticidal bacteria such as Bacillus thuringiensis (page 4, lines 26-27).  Johnson also teaches Pseudomonas syringae pv tagetis used in Example 1 (page 4, lines 8-9; page 6, lines 2-3).  Another example disclosed by Johnson is P. fumosoreus used as a pesticidal fungus which controls whiteflies (page 5, lines 23-24).  In the oil-in-water emulsion of the claims of `759 in view of Johnson, it would have been obvious to have further included any of the microbes disclosed by Johnson as suitable for their invention, including any one of B. thuringiensis, Pseudomonas syringae pv tagetis, and P. fumosoreus, since they have beneficial effects on plants when applied to the plants (herbicidal, fungicidal, insecticidal, plant growth-regulating).  It is prima facie obvious to combine multiple microbes each of which is taught by the prior art (the claims of `759 recite Methylobacterium, Johnson teaches various microbes suitable for their invention) to be useful for the same purpose of being applied to plants for beneficial effects on said plants, in order to form a composition useful for that very same purpose.  See MPEP 2144.06(I).  These other microbes (any one of B. thuringiensis, Pseudomonas syringae pv tagetis, and P. fumosoreus) read on ‘one or more microorganisms of pre-determined identity other than Methylobacterium.’  Therefore, the claims of `759 in view of Bacillus thuringiensis and P. fumosoreus read on pesticides, and P. fumosoreus reads on an insecticide (since it controls an insect, whiteflies).  Since P. fumosoreus is disclosed as having activity against a specific insect without any disclosure of any effect on bacteria, then the skilled artisan would not have expected it to substantially inhibit growth on bacteria, including Methylobacterium.  Therefore, the claims of `759 in view of Johnson read on instant claims 71 (Bacillus thuringiensis and P. fumosoreus each read on a pesticide) and 72 (P. fumosoreus reads on an insecticide that does not substantially inhibit growth of the Methylobacterium).
Regarding instant claim 65, claims 9 and 37 of `759 recite that the composition further comprises an agriculturally acceptable adjuvant, excipient, or combination thereof, which reads on instant claim 65.  
Regarding instant claims 66 and 67, Hantula discloses a liquid sprayable leaf fertilizer composition which contains a growth-promoting, long-chained, substantially water-insoluble carbon compound in a liquid carrier substance (abstract).  The carbon compound can be an aliphatic alcohol (abstract; page 1, lines 1-5), and in one example the carbon compound is 1-triacontanol which is a 30-carbon aliphatic alcohol (page 1, lines 23-25; abstract).  The triacontanol is dissolved in oil such as a vegetable oil, and emulgators are added into the oil to make an oil-in-water emulsion for distribution on the leaves of plants (page 3, lines 16-23).  For the oil-in-emulsion of the claims of `759 in view of Johnson, it would have been obvious to have included 1-triacontanol (a 30-carbon aliphatic alcohol reading on an aliphatic alcohol containing at least 5 carbons) in the oil (specifically vegetable oil) of the oil-in-water emulsion since 1-triacontanol is a growth-promoting agent that serves as a leaf fertilizer and thus has beneficial  in view of Johnson and Hantula read on instant claims 66 and 67.
This is a provisional nonstatutory double patenting rejection.

Claims 56, 57, 60-62, 65-69, 71, and 72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13, 17-25, 36, 37, and 40 of copending Application No. 17/173,780 in view of Johnson (WO 96/39844) and Hantula (WO 2004/107860), in light of Brieva (US 6,214,329. Listed on IDS filed 4/29/19), Ashourian (US 2015/0335047), and Shawcross (US 6,454,845. Listed on IDS filed 4/29/19).
Independent claims 1 and 13 of `780 recite methods for improving lettuce production, the methods comprising applying a composition comprising Methylobacterium to a lettuce plant, a part thereof, or to a lettuce seed.  Additionally, claim 1 of `780 recites applying a coating or partial coating of the composition, and claims 8 and 25 of `780 recite that the composition coats or partially coats the plant, part thereof, or seed.  These methods sets forth a product which is a treated plant, plant part, or plant seed (reading on a plant part) that is at least partially coated (since the composition is applied to the plant, plant part, or seed; also claims 1, 8, and 25 of `780) with a composition comprising Methylobacterium, and thus are comparable to the instant claims.  Additionally, claims 36, 37, and 40 of `780 are comparable to the claimed product since claims 36, 37, and 40 recite a lettuce plant (claim 40 of `780 only), lettuce plant part, or lettuce seed (reading on plant part) that is coated or partially coated with a composition comprising Methylobacterium.  Independent claim 1 of `780 recite the embodiment in which the composition comprises an emulsion having Methylobacterium grown therein, and claim 17 of `780 recites the embodiment in which the composition is an emulsion.  Also, claim 2 of `780 recites the Methylobacterium at a titer of about 1x106 to about 1x1011 CFU/mL for the emulsion, and claim 18 of `780 recites the composition comprising Methylobacterium at a titer of about 1x106 to about 1x1011 CFU/mL.  It would have been obvious to apply the emulsion embodiments of claims 1 and 17 of `780 and the titer limitation of claims 2 and 18 of `780 to the other claims of `780.  The Methylobacterium titer range recited in claims 2 and 18 of `780 overlaps with the claimed titer range of ‘at least 5 x 107 colony-forming units per ml’ of instant claim 56.  Therefore, the claims of `780 (incorporating the emulsion and titer limitations of claims 1, 2, 17, and 18 of `780) are comparable to the instant claims in that they set forth a plant or plant part wherein the plant or plant part is at least partially coated with an emulsion comprising a mono-culture or co-culture (necessarily must be one or the other) of an exogenous Methylobacterium, wherein said Methylobacterium is present in said emulsion at a titer that reads on the range of instant claim 56.
The claims of `780 differ from the instant claims in that they do not recite that the emulsion comprises a continuous phase comprising an aqueous liquid and a dispersed phase comprising a non-aqueous liquid that is immiscible or only partially miscible in the continuous phase.
Johnson discloses in their claim 21 an oil-in-water emulsion for applying living microbes to an aerial plant surface comprising a live microbe, an oil, and water.  The microbes useful in the Johnson invention can be bacteria, and the microbes are able to “infect” or “colonize” the plant in such a way that the microbes remain viable and are able to carry out the biological processes which make them desirable horticultural tools (page 4, lines 5-8).  According to Brieva, an oil-in-water emulsion is drawn to an emulsion composition in which the non-aqueous phase forms the dispersed phase and the aqueous phase is the continuous phase (column 2, lines 
It would have been obvious to have substituted the emulsion of the claims of `780 with an oil-in-water emulsion as taught by Johnson since the oil-in-water emulsion of Johnson is suitable for applying live microbes, including bacteria which Methylobacterium is directed to, to aerial plant surfaces.  Therefore, the claims of `780 in view of Johnson (in light of Brieva and Ashourian, cited as evidence) read on instant claims 56, 57, and 61 (since the emulsion comprises the specific Methylobacterium and no other microorganism is recited, then it is obvious that the emulsion is essentially free of contaminating microorganisms).
Regarding instant claims 60, 68, and 69, Johnson teaches that the oil used in their invention is a hydrophobic liquid oil, and the hydrophobic oil which can be used in their compositions and methods include, but are not limited to, paraffinic oils, vegetable- and animal-based oils (triglycerides), and derivatives thereof such as methyl esters of fatty acids (page 2, lines 28-32).  In Example 1 of Johnson, crude corn oil is used (Table 1 on page 6).  As evidenced by Shawcross, vegetable oil and natural oil are water-immiscible organic solvents (column 7, lines 15 and 37-38) and n-pentanol is a water-miscible organic solvent (column 6, lines 7 and 10).  Since n-pentanol is water-miscible whereas vegetable oil is water-immiscible, then vegetable oil necessarily has a miscibility in water that is less than that of n-pentanol at 25°C.  In using the oil-in-water emulsion of Johnson in the claims of `780, then the limitations regarding 
Regarding instant claims 62, 71, and 72, Johnson lists microbial agents that can be used in their invention, which include various microorganisms such as Bacillus sp. and Pseudomonas sp. (page 3, lines 3-7).  The microbes include bioherbicides, biofungicides, bioinsecticides, and microbial plant growth-regulating agents (page 4, lines 9-10).  Examples of the live microbe used in their invention include pesticidal bacteria such as Bacillus thuringiensis (page 4, lines 26-27).  Johnson also teaches Pseudomonas syringae pv tagetis used in Example 1 (page 4, lines 8-9; page 6, lines 2-3).  Another example disclosed by Johnson is P. fumosoreus used as a pesticidal fungus which controls whiteflies (page 5, lines 23-24).  In the oil-in-water emulsion of the claims of `780 in view of Johnson, it would have been obvious to have further included any of the microbes disclosed by Johnson as suitable for their invention, including any one of B. thuringiensis, Pseudomonas syringae pv tagetis, and P. fumosoreus, since they have beneficial effects on plants when applied to the plants (herbicidal, fungicidal, insecticidal, plant growth-regulating).  It is prima facie obvious to combine multiple microbes each of which is taught by the prior art (the claims of `780 recite specific Methylobacterium, Johnson teaches various microbes suitable for their invention) to be useful for the same purpose of being applied to plants for beneficial effects on said plants, in order to form a composition useful for that very same purpose.  See MPEP 2144.06(I).  These other microbes (any one of B. thuringiensis, Pseudomonas syringae pv tagetis, and P. fumosoreus) read on ‘one or more microorganisms of Methylobacterium.’  Therefore, the claims of `780 in view of Johnson read on instant claim 62.  The microbes Bacillus thuringiensis and P. fumosoreus read on pesticides, and P. fumosoreus reads on an insecticide (since it controls an insect, whiteflies).  Since P. fumosoreus is disclosed as having activity against a specific insect without any disclosure of any effect on bacteria, then the skilled artisan would not have expected it to substantially inhibit growth on bacteria, including Methylobacterium.  Therefore, the claims of `780 in view of Johnson read on instant claims 71 (Bacillus thuringiensis and P. fumosoreus each read on a pesticide) and 72 (P. fumosoreus reads on an insecticide that does not substantially inhibit growth of the Methylobacterium).
Regarding instant claim 65, claims 1 and 11 of `780 recite that the composition further comprises an agriculturally acceptable adjuvant, excipient, or combination thereof, which reads on instant claim 65.  
Regarding instant claims 66 and 67, Hantula discloses a liquid sprayable leaf fertilizer composition which contains a growth-promoting, long-chained, substantially water-insoluble carbon compound in a liquid carrier substance (abstract).  The carbon compound can be an aliphatic alcohol (abstract; page 1, lines 1-5), and in one example the carbon compound is 1-triacontanol which is a 30-carbon aliphatic alcohol (page 1, lines 23-25; abstract).  The triacontanol is dissolved in oil such as a vegetable oil, and emulgators are added into the oil to make an oil-in-water emulsion for distribution on the leaves of plants (page 3, lines 16-23).  For the oil-in-emulsion of the claims of `780 in view of Johnson, it would have been obvious to have included 1-triacontanol (a 30-carbon aliphatic alcohol reading on an aliphatic alcohol containing at least 5 carbons) in the oil (specifically vegetable oil) of the oil-in-water emulsion since 1-triacontanol is a growth-promoting agent that serves as a leaf fertilizer and thus has beneficial  in view of Johnson and Hantula read on instant claims 66 and 67.
This is a provisional nonstatutory double patenting rejection.

Claims 56, 57, 60-62, 65-69, 71, and 72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/219,794 in view of Johnson (WO 96/39844) and Hantula (WO 2004/107860), in light of Brieva (US 6,214,329. Listed on IDS filed 4/29/19), Ashourian (US 2015/0335047), and Shawcross (US 6,454,845. Listed on IDS filed 4/29/19).
Independent claims 1 and 18 of `794 recite methods for improving soybean plant yield, the methods comprising applying a composition comprising a Methylobacterium sp. to a soybean seed, soybean plant, or part thereof (only claim 1 of `794 recites soybean plant part).  Additionally, claim 7 of `794 recites that the applied composition coats or partially coats the soybean seed, soybean plant, or part thereof.  These methods sets forth a product which is a treated plant, plant part, or plant seed (reading on a plant part) that is at least partially coated (since the composition is applied to the plant, plant part, or seed; also claim 7 of `794) with a composition comprising Methylobacterium, and thus are comparable to the instant claims.  Additionally, independent claim 13 of `794 is comparable to the claimed product since it recites a soybean plant or soybean plant part that is coated or partially coated with a composition comprising Methylobacterium.  Independent claims 1 and 18 of `794 recites the embodiment in which the composition comprises an emulsion having the Methylobacterium grown therein, and claim 14 of `794 recites the embodiment in which the composition comprises an emulsion having the Methylobacterium grown therein.  Also, claims 4, 15, and 20 of `794 recite the embodiment Methylobacterium at a titer of about 1x106 to about 1x1011 CFU/mL for the emulsion.  It would have been obvious to apply the emulsion embodiments of claims 1, 14, and 18 of `794 and the titer limitation of claims 4, 15, and 20 of `794 to the other claims of `794.  The Methylobacterium titer range recited in claims 4, 15, and 20 of `794 overlaps with the claimed titer range of ‘at least 5 x 107 colony-forming units per ml’ of instant claim 56.  Therefore, the claims of `794 (incorporating the emulsion and titer limitations of claims 1, 4, 14, 15, 18, and 20 of `794) are comparable to the instant claims in that they set forth a plant or plant part wherein the plant or plant part is at least partially coated with an emulsion comprising a mono-culture or co-culture (necessarily must be one or the other) of an exogenous Methylobacterium, wherein said Methylobacterium is present in said emulsion at a titer that reads on the range of instant claim 56.
The claims of `794 differ from the instant claims in that they do not recite that the emulsion comprises a continuous phase comprising an aqueous liquid and a dispersed phase comprising a non-aqueous liquid that is immiscible or only partially miscible in the continuous phase.
Johnson discloses in their claim 21 an oil-in-water emulsion for applying living microbes to an aerial plant surface comprising a live microbe, an oil, and water.  The microbes useful in the Johnson invention can be bacteria, and the microbes are able to “infect” or “colonize” the plant in such a way that the microbes remain viable and are able to carry out the biological processes which make them desirable horticultural tools (page 4, lines 5-8).  According to Brieva, an oil-in-water emulsion is drawn to an emulsion composition in which the non-aqueous phase forms the dispersed phase and the aqueous phase is the continuous phase (column 2, lines 39-41; column 8, lines 54-56).  As evidenced by Ashourian, it is known in the art that oils and 
It would have been obvious to have substituted the emulsion of the claims of `794 with an oil-in-water emulsion as taught by Johnson since the oil-in-water emulsion of Johnson is suitable for applying live microbes, including bacteria which Methylobacterium is directed to, to aerial plant surfaces.  Therefore, the claims of `794 in view of Johnson (in light of Brieva and Ashourian, cited as evidence) read on instant claims 56, 57, and 61 (since the emulsion comprises the specific Methylobacterium and no other microorganism is recited, then it is obvious that the emulsion is essentially free of contaminating microorganisms).
Regarding instant claims 60, 68, and 69, Johnson teaches that the oil used in their invention is a hydrophobic liquid oil, and the hydrophobic oil which can be used in their compositions and methods include, but are not limited to, paraffinic oils, vegetable- and animal-based oils (triglycerides), and derivatives thereof such as methyl esters of fatty acids (page 2, lines 28-32).  In Example 1 of Johnson, crude corn oil is used (Table 1 on page 6).  As evidenced by Shawcross, vegetable oil and natural oil are water-immiscible organic solvents (column 7, lines 15 and 37-38) and n-pentanol is a water-miscible organic solvent (column 6, lines 7 and 10).  Since n-pentanol is water-miscible whereas vegetable oil is water-immiscible, then vegetable oil necessarily has a miscibility in water that is less than that of n-pentanol at 25°C.  In using the oil-in-water emulsion of Johnson in the claims of `794, then the limitations regarding the oil (vegetable oil, specifically a corn oil) in Johnson are incorporated into the claims of `794.  
Regarding instant claims 62, 71, and 72, Johnson lists microbial agents that can be used in their invention, which include various microorganisms such as Bacillus sp. and Pseudomonas sp. (page 3, lines 3-7).  The microbes include bioherbicides, biofungicides, bioinsecticides, and microbial plant growth-regulating agents (page 4, lines 9-10).  Examples of the live microbe used in their invention include pesticidal bacteria such as Bacillus thuringiensis (page 4, lines 26-27).  Johnson also teaches Pseudomonas syringae pv tagetis used in Example 1 (page 4, lines 8-9; page 6, lines 2-3).  Another example disclosed by Johnson is P. fumosoreus used as a pesticidal fungus which controls whiteflies (page 5, lines 23-24).  In the oil-in-water emulsion of the claims of `794 in view of Johnson, it would have been obvious to have further included any of the microbes disclosed by Johnson as suitable for their invention, including any one of B. thuringiensis, Pseudomonas syringae pv tagetis, and P. fumosoreus, since they have beneficial effects on plants when applied to the plants (herbicidal, fungicidal, insecticidal, plant growth-regulating).  It is prima facie obvious to combine multiple microbes each of which is taught by the prior art (the claims of `794 recite specific Methylobacterium, Johnson teaches various microbes suitable for their invention) to be useful for the same purpose of being applied to plants for beneficial effects on said plants, in order to form a composition useful for that very same purpose.  See MPEP 2144.06(I).  These other microbes (any one of B. thuringiensis, Pseudomonas syringae pv tagetis, and P. fumosoreus) read on ‘one or more microorganisms of pre-determined identity other than Methylobacterium.’  Therefore, the claims of `794 in view of Bacillus thuringiensis and P. fumosoreus read on pesticides, and P. fumosoreus reads on an insecticide (since it controls an insect, whiteflies).  Since P. fumosoreus is disclosed as having activity against a specific insect without any disclosure of any effect on bacteria, then the skilled artisan would not have expected it to substantially inhibit growth of bacteria, including Methylobacterium.  Therefore, the claims of `794 in view of Johnson read on instant claims 71 (Bacillus thuringiensis and P. fumosoreus each read on a pesticide) and 72 (P. fumosoreus reads on an insecticide that does not substantially inhibit growth of the Methylobacterium).
Regarding instant claim 65, claims 1 and 18 of `780 recite that the composition further comprises an agriculturally acceptable adjuvant, excipient, or combination thereof, which reads on instant claim 65.  
Regarding instant claims 66 and 67, Hantula discloses a liquid sprayable leaf fertilizer composition which contains a growth-promoting, long-chained, substantially water-insoluble carbon compound in a liquid carrier substance (abstract).  The carbon compound can be an aliphatic alcohol (abstract; page 1, lines 1-5), and in one example the carbon compound is 1-triacontanol which is a 30-carbon aliphatic alcohol (page 1, lines 23-25; abstract).  The triacontanol is dissolved in oil such as a vegetable oil, and emulgators are added into the oil to make an oil-in-water emulsion for distribution on the leaves of plants (page 3, lines 16-23).  For the oil-in-emulsion of the claims of `794 in view of Johnson, it would have been obvious to have included 1-triacontanol (a 30-carbon aliphatic alcohol reading on an aliphatic alcohol containing at least 5 carbons) in the oil (specifically vegetable oil) of the oil-in-water emulsion since 1-triacontanol is a growth-promoting agent that serves as a leaf fertilizer and thus has beneficial  in view of Johnson and Hantula read on instant claims 66 and 67.
This is a provisional nonstatutory double patenting rejection.

Claims 56, 57, 60-62, 65-69, 71, and 72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-26 of copending Application No. 17/235,715 in view of Johnson (WO 96/39844) and Hantula (WO 2004/107860), in light of Brieva (US 6,214,329. Listed on IDS filed 4/29/19), Ashourian (US 2015/0335047), and Shawcross (US 6,454,845. Listed on IDS filed 4/29/19).
Independent claims 1 and 17 of `715 recite methods for improving corn plant yield, the methods comprising applying a composition comprising a Methylobacterium sp. to a corn plant or corn seed (only claim 17 of `715; read on plant part).  Additionally, claims 7 and 26 of `715 recite that the applied composition coats or partially coats the corn plant, part thereof, or corn seed (only claim 17 of `715).  These methods sets forth a product which is a treated plant, plant part, or plant seed (reading on a plant part) that is at least partially coated (since the composition is applied to the plant, plant part, or seed; also claims 7 and 26 of `794) with a composition comprising Methylobacterium, and thus are comparable to the instant claims.  Additionally, independent claim 12 of `715 is comparable to the claimed product since it recites a corn plant or corn plant part that is coated or partially coated with a composition comprising a Methylobacterium sp.  Independent claims 1 and 17 of `715 recite the embodiment in which the composition comprises an emulsion having the Methylobacterium grown therein, and claim 13 of `715 recites the embodiment in which the composition comprises an emulsion having the Methylobacterium grown therein.  Also, claims 4, 14, and 19 of `715 recite the embodiment of a Methylobacterium at a titer of about 1x106 to about 1x1011 CFU/mL for the emulsion.  It would have been obvious to apply the emulsion embodiments of claims 1, 13, and 17 of `715 and the titer limitation of claims 4, 14, and 19 of `715 to the other claims of `715.  The Methylobacterium titer range recited in claims 4, 14, and 19 of `715 overlaps with the claimed titer range of ‘at least 5 x 107 colony-forming units per ml’ of instant claim 56.  Therefore, the claims of `715 (incorporating the emulsion and titer limitations of claims 1, 4, 13, 14, 17, and 19 of `715) are comparable to the instant claims in that they set forth a plant or plant part wherein the plant or plant part is at least partially coated with an emulsion comprising a mono-culture or co-culture (necessarily must be one or the other) of an exogenous Methylobacterium, wherein said Methylobacterium is present in said emulsion at a titer that reads on the range of instant claim 56.
The claims of `715 differ from the instant claims in that they do not recite that the emulsion comprises a continuous phase comprising an aqueous liquid and a dispersed phase comprising a non-aqueous liquid that is immiscible or only partially miscible in the continuous phase.
Johnson discloses in their claim 21 an oil-in-water emulsion for applying living microbes to an aerial plant surface comprising a live microbe, an oil, and water.  The microbes useful in the Johnson invention can be bacteria, and the microbes are able to “infect” or “colonize” the plant in such a way that the microbes remain viable and are able to carry out the biological processes which make them desirable horticultural tools (page 4, lines 5-8).  According to Brieva, an oil-in-water emulsion is drawn to an emulsion composition in which the non-aqueous phase forms the dispersed phase and the aqueous phase is the continuous phase (column 2, lines 39-41; column 8, lines 54-56).  As evidenced by Ashourian, it is known in the art that oils and 
It would have been obvious to have substituted the emulsion of the claims of `715 with an oil-in-water emulsion as taught by Johnson since the oil-in-water emulsion of Johnson is suitable for applying live microbes, including bacteria which Methylobacterium is directed to, to aerial plant surfaces.  Therefore, the claims of `715 in view of Johnson (in light of Brieva and Ashourian, cited as evidence) read on instant claims 56, 57, and 61 (since the emulsion comprises the specific Methylobacterium and no other microorganism is recited, then it is obvious that the emulsion is essentially free of contaminating microorganisms).
Regarding instant claims 60, 68, and 69, Johnson teaches that the oil used in their invention is a hydrophobic liquid oil, and the hydrophobic oil which can be used in their compositions and methods include, but are not limited to, paraffinic oils, vegetable- and animal-based oils (triglycerides), and derivatives thereof such as methyl esters of fatty acids (page 2, lines 28-32).  In Example 1 of Johnson, crude corn oil is used (Table 1 on page 6).  As evidenced by Shawcross, vegetable oil and natural oil are water-immiscible organic solvents (column 7, lines 15 and 37-38) and n-pentanol is a water-miscible organic solvent (column 6, lines 7 and 10).  Since n-pentanol is water-miscible whereas vegetable oil is water-immiscible, then vegetable oil necessarily has a miscibility in water that is less than that of n-pentanol at 25°C.  In using the oil-in-water emulsion of Johnson in the claims of `715, then the limitations regarding the oil (vegetable oil, specifically a corn oil) in Johnson are incorporated into the claims of `715.  
Regarding instant claims 62, 71, and 72, Johnson lists microbial agents that can be used in their invention, which include various microorganisms such as Bacillus sp. and Pseudomonas sp. (page 3, lines 3-7).  The microbes include bioherbicides, biofungicides, bioinsecticides, and microbial plant growth-regulating agents (page 4, lines 9-10).  Examples of the live microbe used in their invention include pesticidal bacteria such as Bacillus thuringiensis (page 4, lines 26-27).  Johnson also teaches Pseudomonas syringae pv tagetis used in Example 1 (page 4, lines 8-9; page 6, lines 2-3).  Another example disclosed by Johnson is P. fumosoreus used as a pesticidal fungus which controls whiteflies (page 5, lines 23-24).  In the oil-in-water emulsion of the claims of `715 in view of Johnson, it would have been obvious to have further included any of the microbes disclosed by Johnson as suitable for their invention, including any one of B. thuringiensis, Pseudomonas syringae pv tagetis, and P. fumosoreus, since they have beneficial effects on plants when applied to the plants (herbicidal, fungicidal, insecticidal, plant growth-regulating).  It is prima facie obvious to combine multiple microbes each of which is taught by the prior art (the claims of `715 recite specific Methylobacterium, Johnson teaches various microbes suitable for their invention) to be useful for the same purpose of being applied to plants for beneficial effects on said plants, in order to form a composition useful for that very same purpose.  See MPEP 2144.06(I).  These other microbes (any one of B. thuringiensis, Pseudomonas syringae pv tagetis, and P. fumosoreus) read on ‘one or more microorganisms of pre-determined identity other than Methylobacterium.’  Therefore, the claims of `715 in view of Bacillus thuringiensis and P. fumosoreus read on pesticides, and P. fumosoreus reads on an insecticide (since it controls an insect, whiteflies).  Since P. fumosoreus is disclosed as having activity against a specific insect without any disclosure of any effect on bacteria, then the skilled artisan would not have expected it to substantially inhibit growth of bacteria, including Methylobacterium.  Therefore, the claims of `715 in view of Johnson read on instant claims 71 (Bacillus thuringiensis and P. fumosoreus each read on a pesticide) and 72 (P. fumosoreus reads on an insecticide that does not substantially inhibit growth of the Methylobacterium).  Furthermore, it is noted that claim 9 of `715 recites that the composition further comprises a fungicidal agent, which reads on the pesticide limitation of instant claim 71 and the fungicide limitation of instant claim 72 (it would have been obvious that it would not have substantially inhibited growth of the Methylobacterium since the Methylobacterium is a critical component of the invention, and a fungicide would not have been expected to have an effect on bacteria).
Regarding instant claim 65, claims 1 and 17 of `715 recite that the composition comprises an agriculturally acceptable adjuvant, excipient, or combination thereof, which reads on instant claim 65.  
Regarding instant claims 66 and 67, Hantula discloses a liquid sprayable leaf fertilizer composition which contains a growth-promoting, long-chained, substantially water-insoluble carbon compound in a liquid carrier substance (abstract).  The carbon compound can be an aliphatic alcohol (abstract; page 1, lines 1-5), and in one example the carbon compound is 1-triacontanol which is a 30-carbon aliphatic alcohol (page 1, lines 23-25; abstract).  The triacontanol is dissolved in oil such as a vegetable oil, and emulgators are added into the oil to make an oil-in-water emulsion for distribution on the leaves of plants (page 3, lines 16-23).  For  in view of Johnson and Hantula read on instant claims 66 and 67.
This is a provisional nonstatutory double patenting rejection.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651